                                                                                          FORM 1
                                                                                                                                                                                     Page No:     1
                                                                      INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                       ASSET CASES

Case No.:                      17-17361                                                                                                                 Trustee Name:                             Kari B. Coniglio
Case Name:                     OSBORNE, RICHARD M                                                                                                       Date Filed (f) or Converted (c):          07/03/2019 (c)
For the Period Ending:         12/31/2019                                                                                                               §341(a) Meeting Date:                     08/16/2019
                                                                                                                                                        Claims Bar Date:                          03/02/2020
                                   1                                               2                              3                               4                        5                                          6

                      Asset Description                                        Petition/                 Estimated Net Value                 Property                Sales/Funds                 Asset Fully Administered (FA)/
                       (Scheduled and                                        Unscheduled                (Value Determined by                 Abandoned               Received by                Gross Value of Remaining Assets
                  Unscheduled (u) Property)                                     Value                          Trustee,                OA =§ 554(a) abandon.          the Estate
                                                                                                       Less Liens, Exemptions,
                                                                                                          and Other Costs)

Ref. #
1        7020 WILLIAMS RD, CONCORD, OH                                          $235,890.00                                   $0.00                                               $0.00                                             FA
2        IROQUOIS AV (11B041E000070),                                             $1,320.00                                   $1.00                                               $0.00                                             FA
         PAINESVILLE TOWNSHIP, OH
3        TREMAINE DR (29B010C000010),                                               $800.00                                   $1.00                                               $0.00                                           $1.00
         WICKLIFFE, OH
4        E 360 ST, WILLOUGHBY, OH                                                   $820.00                                   $1.00                                               $0.00                                           $1.00
5        KEEWAYDIN DR (34A017B000290),                                              $520.00                                   $1.00                                               $0.00                                           $1.00
         WILLOUGHBY, OH
6        7265 MARKELL RD, WAITE HILL, OH                                      $1,723,370.00                                   $0.00              OA                               $0.00                                             FA
7        434 WATER ST, CHARDON, OH                                              $100,000.00                                   $0.00              OA                               $0.00                                             FA
8      GIRDLED RD (08A0010000490), CONCORD                                    $73,070.00                                    $1.00                                                 $0.00                                           $1.00
       TOWNSHIP, OH
Asset Notes:  Debtor obtained order authorizing sale prior to conversion [Doc. 174]; however, sale did not close. Trustee is seeking to sell to another buyer.
9        11714 GIRDLED RD, CONCORD                                               $33,540.00                                   $1.00                                               $0.00                                           $1.00
         TOWNSHIP, OH
10       7792 RAVENNA RD, CONCORD                                               $114,260.00                                $501.00                                              $500.00                                           $1.00
         TOWNSHIP OH 44077
11       7800 RAVENNA RD, CONCORD                                               $137,930.00                                   $0.00              OA                               $0.00                                             FA
         TOWNSHIP, OH
12       VOID                                                                          $0.00                                  $0.00                                               $0.00                                             FA
Asset Notes:      DUPLICATE OF ASSET 1
13       11579 GIRDLED RD, CONCORD                                              $204,140.00                              $1,101.00                                             $1,100.00                                          $1.00
         TOWNSHIP, OH
14       RAVENNA RD (08A0130000540),                                             $66,750.00                                   $1.00                                               $0.00                                           $1.00
         CONCORD TOWNSHIP, OH
15       CONCORD HAMBDEN RD                                                      $65,560.00                                   $1.00                                               $0.00                                           $1.00
         (08A0140000120), CONCORD TOWNSHIP,
         OH




                                       17-17361-aih             Doc 809           FILED 02/03/20                ENTERED 02/03/20 15:13:57                          Page 1 of 38
                                                                          FORM 1
                                                                                                                                                     Page No:     2
                                                      INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                       ASSET CASES

Case No.:                    17-17361                                                                                   Trustee Name:                             Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                         Date Filed (f) or Converted (c):          07/03/2019 (c)
For the Period Ending:       12/31/2019                                                                                 §341(a) Meeting Date:                     08/16/2019
                                                                                                                        Claims Bar Date:                          03/02/2020
                                1                              2                      3                           4                        5                                          6

                     Asset Description                     Petition/         Estimated Net Value               Property              Sales/Funds                 Asset Fully Administered (FA)/
                      (Scheduled and                     Unscheduled        (Value Determined by               Abandoned             Received by                Gross Value of Remaining Assets
                 Unscheduled (u) Property)                  Value                  Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                           Less Liens, Exemptions,
                                                                              and Other Costs)

16      CONCORD HAMBDEN RD                                   $181,370.00                         $1.00                                            $0.00                                           $1.00
        (08A0140000390), CONCORD TOWNSHIP,
        OH
17      7741 AUBURN RD, PAINESVILLE, OH                       $89,480.00                         $0.00            OA                              $0.00                                             FA
18      LAKE SHORE BV (34A017A000030),                        $55,280.00                         $1.00                                            $0.00                                           $1.00
        EASTLAKE, OH
19      WILLIAMS ST (13A0020000200), GRAND                     $3,940.00                         $1.00                                            $0.00                                           $1.00
        RIVER, OH
20      CARTER RD (07A0270000090), LEROY                     $395,880.00                         $1.00                                            $0.00                                           $1.00
        TOWNSHIP, OH
21      5848 VROOMAN RD (07A0340000160),                     $630,520.00                         $1.00                                            $0.00                                           $1.00
        LEROY TOWNSHIP, OH
22      CARTER RD (07A0350000030), LEROY                      $78,900.00                         $1.00                                            $0.00                                           $1.00
        TOWNSHIP, OH
23      VROOMAN RD (07A0350000050), LEROY                     $50,470.00                         $1.00                                            $0.00                                           $1.00
        TOWNSHIP, OH
24      VROOMAN RD (07A0420000230), LEROY                     $49,200.00                         $1.00                                            $0.00                                           $1.00
        TOWNSHIP, OH
25      5660 VROOMAN RD, LEROY TOWNSHIP,                     $205,230.00                     $2,201.00                                         $2,200.00                                          $1.00
        OH
26      CARTER RD (08A0090000030), LEROY                     $119,020.00                         $1.00                                            $0.00                                           $1.00
        TOWNSHIP OH
27      CARTER RD (08A0090000040), LEROY                     $120,330.00                         $1.00                                            $0.00                                           $1.00
        TOWNSHIP, OH
28      CARTER RD (08A0090000050), LEROY                     $137,840.00                         $1.00                                            $0.00                                           $1.00
        TOWNSHIP, OH
29      NORWOOD DR (01B094B000070),                            $2,720.00                         $1.00                                            $0.00                                           $1.00
        MADISON, OH
30      NORWOOD DR (01B094B000080),                            $2,720.00                         $1.00                                            $0.00                                           $1.00
        MADISON, OH
31      NORWOOD DR (01B094B000090),                            $2,720.00                         $1.00                                            $0.00                                           $1.00
        MADISON, OH

                                    17-17361-aih   Doc 809    FILED 02/03/20       ENTERED 02/03/20 15:13:57                       Page 2 of 38
                                                                                           FORM 1
                                                                                                                                                                                       Page No:     3
                                                                       INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                        ASSET CASES

Case No.:                      17-17361                                                                                                                  Trustee Name:                              Kari B. Coniglio
Case Name:                     OSBORNE, RICHARD M                                                                                                        Date Filed (f) or Converted (c):           07/03/2019 (c)
For the Period Ending:         12/31/2019                                                                                                                §341(a) Meeting Date:                      08/16/2019
                                                                                                                                                         Claims Bar Date:                           03/02/2020
                                   1                                                2                              3                               4                         5                                          6

                       Asset Description                                       Petition/                 Estimated Net Value                  Property                   Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                                       Unscheduled                (Value Determined by                  Abandoned                  Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                                    Value                          Trustee,                 OA =§ 554(a) abandon.             the Estate
                                                                                                       Less Liens, Exemptions,
                                                                                                          and Other Costs)

32      NORWOOD DR (01B094B000100),                                                $2,720.00                                  $1.00                                                 $0.00                                           $1.00
        MADISON, OH
33      N RIDGE RD (01B108B000010), MADISON,                                      $31,200.00                                  $0.00               OA                                $0.00                                             FA
        OH
34      RIVER S ST (02A0020000030), MADISON,                                         $260.00                                  $1.00                                                 $0.00                                           $1.00
        OH
35      7209 MENTOR AVE, MENTOR, OH                                               $96,270.00                                  $1.00                                                 $0.00                                           $1.00
36      MENTOR AVE (16B031B000270), MENTOR,                                        $2,720.00                                  $1.00                                                 $0.00                                           $1.00
        OH
37      MENTOR AVE (16B031B000280), MENTOR,                                       $19,030.00                                  $1.00                                                 $0.00                                           $1.00
        OH
38     MENTOR AVE (16B031B000310), MENTOR,                                   $30,380.00                                    $1.00                                                    $0.00                                           $1.00
       OH
Asset Notes: Sale of property approved by order [Doc. 463] prior to conversion; however, sale has yet to close. Order refers to property by parcel number as "Plaza Blvd."
39      7482 CENTER ST (UNIT 5), MENTOR OH                                      $150,000.00                               $1,800.00               OA                             $1,800.00                                            FA
40      7472 PRESLEY AV (UNIT F1), MENTOR,                                      $150,000.00                                   $0.00               OA                                $0.00                                             FA
        OH
41      7474 PRESLEY AV (UNIT F2), MENTOR,                                      $150,000.00                               $2,000.00               OA                             $2,000.00                                            FA
        OH
42     7000 FRACCI CT (AKA 7001 CENTER),                                       $900,000.00                                    $0.00                                                 $0.00                                             FA
       MENTOR OH 44060
Asset Notes:   Property sold pursuant to order [Doc. 88]; estate holding funds in escrow pending ultimate resolution of interests in the same. Proceeds at asset 160.
43      OLD HEISLEY RD (16B054A000010),                                           $16,970.00                                  $1.00                                                 $0.00                                           $1.00
        MENTOR, OH
44      6930 OLD HEISLEY RD, MENTOR, OH                                           $33,250.00                                  $1.00                                                 $0.00                                           $1.00
45      7325 REYNOLDS RD, MENTOR, OH                                            $307,020.00                                   $0.00                                                 $0.00                                             FA
Asset Notes:      Property sold by Agreed Order [Doc. 317]. Portion of sale proceeds held in escrow pending resolution of "Citizens' Lien".
46      7317 REYNOLDS RD, MENTOR, OH                                            $145,960.00                                   $1.00                                                 $0.00                                           $1.00
47      8310 BELLFLOWER RD, MENTOR, OH                                            $84,890.00                                  $0.00               OA                                $0.00                                             FA
48      0 CENTER STREET (AKA HOPKINS RD                                            $7,220.00                                  $1.00                                                 $0.00                                           $1.00
        (16C0850000030), MENTOR, OH



                                       17-17361-aih             Doc 809           FILED 02/03/20                ENTERED 02/03/20 15:13:57                               Page 3 of 38
                                                                          FORM 1
                                                                                                                                                   Page No:     4
                                                      INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                       ASSET CASES

Case No.:                    17-17361                                                                                   Trustee Name:                           Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                         Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:       12/31/2019                                                                                 §341(a) Meeting Date:                   08/16/2019
                                                                                                                        Claims Bar Date:                        03/02/2020
                                1                             2                       3                           4                        5                                        6

                     Asset Description                     Petition/         Estimated Net Value               Property              Sales/Funds               Asset Fully Administered (FA)/
                      (Scheduled and                     Unscheduled        (Value Determined by               Abandoned             Received by              Gross Value of Remaining Assets
                 Unscheduled (u) Property)                  Value                  Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                           Less Liens, Exemptions,
                                                                              and Other Costs)

49      HENDRICKS (16C0870000030) MENTOR,                     $1,180.00                          $1.00                                          $0.00                                           $1.00
        OH
50      CHARMAR (16D102A000270), MENTOR,                     $43,510.00                          $1.00                                          $0.00                                           $1.00
        OH
51      CHARMAR & LSB (16D102A000280),                       $45,230.00                          $1.00                                          $0.00                                           $1.00
        MENTOR, OH
52      ANDREWS RD (19A090H000670), MENTOR,                  $22,310.00                          $0.00            OA                            $0.00                                             FA
        OH
53      6042 ANDREWS RD, MENTOR, OH                          $39,200.00                          $0.00            OA                            $0.00                                             FA
54      PRIMROSE ANDREWS RD (19A090I000020),                 $27,520.00                          $0.00            OA                            $0.00                                             FA
        MENTOR, OH
55      STAGE AVE (15C0260000210),                           $13,920.00                          $1.00                                          $0.00                                           $1.00
        PAINESVILLE, OH
56      1220 W JACKSON ST, PAINESVILLE, OH                   $97,620.00                          $0.00            OA                            $0.00                                             FA
57      1192 W JACKSON, PAINESVILLE, OH                      $72,390.00                          $1.00                                          $0.00                                           $1.00
58      1186 W JACKSON ST, PAINESVILLE, OH                   $91,310.00                          $0.00            OA                            $0.00                                             FA
59      SANFORD REAR ST (15D016C000150),                      $6,570.00                          $1.00                                          $0.00                                           $1.00
        PAINEVILLE, OH
60      OWEGO ST (15D0200000040),                             $1,910.00                          $1.00                                          $0.00                                           $1.00
        PAINESVILLE, OH
61      ELBERTA RD (AKA RENAISSANCE PKWY)                    $18,930.00                          $1.00                                          $0.00                                           $1.00
        (35A0080000110), PAINESVILLE, OH
62      2450 N RIDGE RD, PAINESVILLE                         $68,610.00                          $0.00            OA                            $0.00                                             FA
        TOWNSHIP, OH
63      SPRING LAKE BV (11B0340000570                             $90.00                         $1.00                                          $0.00                                           $1.00
        PAINESVILLE TOWNSHIP OH 44077
64      26 FAIRPORT NURSERY RD, PAINESVILLE                  $51,540.00                          $0.00            OA                            $0.00                                             FA
        TOWNSHIP, OH
65      150 FAIRPORT NURSERY RD,                             $57,120.00                          $1.00                                          $0.00                                           $1.00
        PAINESVILLE TOWNSHIP, OH




                                    17-17361-aih   Doc 809   FILED 02/03/20        ENTERED 02/03/20 15:13:57                       Page 4 of 38
                                                                          FORM 1
                                                                                                                                                     Page No:     5
                                                      INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                       ASSET CASES

Case No.:                    17-17361                                                                                    Trustee Name:                            Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                          Date Filed (f) or Converted (c):         07/03/2019 (c)
For the Period Ending:       12/31/2019                                                                                  §341(a) Meeting Date:                    08/16/2019
                                                                                                                         Claims Bar Date:                         03/02/2020
                                1                              2                       3                           4                        5                                         6

                     Asset Description                     Petition/          Estimated Net Value               Property              Sales/Funds                Asset Fully Administered (FA)/
                      (Scheduled and                     Unscheduled         (Value Determined by               Abandoned             Received by               Gross Value of Remaining Assets
                 Unscheduled (u) Property)                  Value                   Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                            Less Liens, Exemptions,
                                                                               and Other Costs)

66      46 IROQUOIS AVE, PAINESVILLE                               $20.00                         $1.00                                           $0.00                                           $1.00
        TOWNSHIP, OH
67      214 LAKE RD, PAINESVILLE TOWNSHIP,                          $0.00                         $1.00                                           $0.00                                           $1.00
        OH
68      1053 ARDOYLE AVE, PAINESVILLE                              $30.00                         $1.00                                           $0.00                                           $1.00
        TOWNSHIP, OH
69      321 LAKE RD, PAINESVILLE TOWNSHIP,                      $350.00                           $1.00                                           $0.00                                           $1.00
        OH
70      MIDWAY BV (11B043A000390)                                  $40.00                         $1.00                                           $0.00                                           $1.00
        PAINESVILLE TOWNSHIP, OH
71      ROBINHOOD AVE (11B043B000560),                         $4,900.00                          $1.00                                           $0.00                                           $1.00
        PAINESVILLE TOWNSHIP, OH
72      SUNSET CT (11B043B000600),                             $7,670.00                          $1.00                                           $0.00                                           $1.00
        PAINESVILLE, OH
73      SUNSET CT (11B043B000620),                             $7,960.00                          $0.00            OA                             $0.00                                             FA
        PAINESVILLE TOWNSHIP, OH
74      RICHMOND RD REAR (11B065B000010),                      $4,050.00                          $1.00                                           $0.00                                           $1.00
        PAINESVILLE, OH
75      RICHMOND RD (11B065B000020),                           $4,500.00                          $1.00                                           $0.00                                           $1.00
        PAINESVILLE, OH
76      946 RICHMOND RD (11B065B000030),                       $4,500.00                          $1.00                                           $0.00                                           $1.00
        PAINESVILLE, OH
77      CLARK RD (03A0380000190), PERRY, OH                   $52,300.00                          $1.00                                           $0.00                                           $1.00
78      CLARK RD (03A0380000200), PERRY, OH                    $1,180.00                          $1.00                                           $0.00                                           $1.00
79      6912 ST RT 44, RAVENA, OH                            $104,500.00                       $401.00                                          $400.00                                           $1.00
80      LOVERS LN (31-210-00-00-014-000),                     $83,400.00                          $1.00                                           $0.00                                           $1.00
        RAVENA, OH
81      FROST (35-021-00-00-001-000),                         $33,600.00                          $1.00                                           $0.00                                           $1.00
        STREETSBORO, OH
82      FROST (35-021-00-00-002-000),                           $100.00                           $1.00                                           $0.00                                           $1.00
        STREETSBORO, OH



                                    17-17361-aih   Doc 809    FILED 02/03/20        ENTERED 02/03/20 15:13:57                       Page 5 of 38
                                                                          FORM 1
                                                                                                                                                   Page No:     6
                                                      INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                       ASSET CASES

Case No.:                    17-17361                                                                                   Trustee Name:                           Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                         Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:       12/31/2019                                                                                 §341(a) Meeting Date:                   08/16/2019
                                                                                                                        Claims Bar Date:                        03/02/2020
                                1                              2                      3                           4                        5                                        6

                     Asset Description                     Petition/         Estimated Net Value               Property              Sales/Funds               Asset Fully Administered (FA)/
                      (Scheduled and                     Unscheduled        (Value Determined by               Abandoned             Received by              Gross Value of Remaining Assets
                 Unscheduled (u) Property)                  Value                  Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                           Less Liens, Exemptions,
                                                                              and Other Costs)

83      538 FROST, STREETSBORO, OH                           $100,000.00                         $0.00            OA                            $0.00                                             FA
Asset Notes:     Scheduled 2x by Debtor.
84      S I 90 (26A0010000030), WAITE HILL, OH                  $300.00                          $1.00                                          $0.00                                           $1.00
85      11551 SUNNY DR, WARRENSVILLE                           $6,000.00                         $0.00            OA                            $0.00                                             FA
        HEIGHTS, OH
86      11555 SUNNY DR, WARRENSVILLE                           $6,000.00                         $0.00            OA                            $0.00                                             FA
        HEIGHTS, OH
87      11559 SUNNY DR, WARRENSVILLE                           $6,000.00                         $0.00            OA                            $0.00                                             FA
        HEIGHTS, OH
88      21018 SARAH DR, WARRENSVILLE                           $6,200.00                         $0.00            OA                            $0.00                                             FA
        HEIGHTS, OH
89      21022 SARAH DR, WARRENSVILLE                           $6,200.00                         $0.00            OA                            $0.00                                             FA
        HEIGHTS OH 44122
90      21026 SARAH DR, WARRENSVILLE                           $6,800.00                         $0.00            OA                            $0.00                                             FA
        HEIGHTS, OH
91      21006 SARAH, WARRENSVILLE HEIGHTS,                     $6,000.00                         $0.00            OA                            $0.00                                             FA
        OH
92      21010 SARAH DR, WARRENSVILLE                           $6,000.00                         $0.00            OA                            $0.00                                             FA
        HEIGHTS, OH
93      21014 SARAH DR, WARRENSVILLE                           $5,600.00                         $0.00            OA                            $0.00                                             FA
        HEIGHTS, OH
94      21030 SARAH DR, WARRENSVILLE                           $6,200.00                         $0.00            OA                            $0.00                                             FA
        HEIGHTS, OH
95      21034 SARAH DR, WARRENSVILLE                           $6,200.00                         $0.00            OA                            $0.00                                             FA
        HEIGHTS, OH
96      21036 SARAH DR, WARRENSVILLE                           $6,200.00                         $0.00            OA                            $0.00                                             FA
        HEIGHTS, OH
97      21040 SARAH DR, WARRENSVILLE                           $6,200.00                         $0.00            OA                            $0.00                                             FA
        HEIGHTS, OH
98      21044 SARAH DR, WARRENSVILLE                           $6,400.00                         $0.00            OA                            $0.00                                             FA
        HEIGHTS, OH



                                    17-17361-aih   Doc 809    FILED 02/03/20       ENTERED 02/03/20 15:13:57                       Page 6 of 38
                                                                          FORM 1
                                                                                                                                                  Page No:     7
                                                      INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                       ASSET CASES

Case No.:                    17-17361                                                                                  Trustee Name:                           Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                        Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:       12/31/2019                                                                                §341(a) Meeting Date:                   08/16/2019
                                                                                                                       Claims Bar Date:                        03/02/2020
                                1                             2                      3                           4                        5                                        6

                     Asset Description                     Petition/        Estimated Net Value               Property              Sales/Funds               Asset Fully Administered (FA)/
                      (Scheduled and                     Unscheduled       (Value Determined by               Abandoned             Received by              Gross Value of Remaining Assets
                 Unscheduled (u) Property)                  Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                          Less Liens, Exemptions,
                                                                             and Other Costs)

99      21050 SARAH DR, WARRENSVILLE                          $6,300.00                         $0.00            OA                            $0.00                                             FA
        HEIGHTS, OH
100     21067 SARAH DR, WARRENSVILLE                          $6,600.00                         $0.00            OA                            $0.00                                             FA
        HEIGHTS, OH
101     21063 SARAH DR, WARRENSVILLE                          $6,700.00                         $0.00            OA                            $0.00                                             FA
        HEIGHTS, OH
102     21059 SARAH DR, WARRENSVILLE                          $6,900.00                         $0.00            OA                            $0.00                                             FA
        HEIGHTS, OH
103     21047 SARAH DR, WARRENSVILLE                          $5,900.00                         $0.00            OA                            $0.00                                             FA
        HEIGHTS, OH
104     21043 SARAH DR, WARRENWVILLE                          $6,300.00                         $0.00            OA                            $0.00                                             FA
        HEIGHTS, OH
105     CONCORD ST (29B007C000350),                            $290.00                          $1.00                                          $0.00                                           $1.00
        WICKLIFFE, OH
106     MEADOW ST (29B007D001020),                             $300.00                          $1.00                                          $0.00                                           $1.00
        WICKLIFFE, OH
107     CATAWBA ST (29B007D001030),                            $300.00                          $1.00                                          $0.00                                           $1.00
        WICKLIFFE, OH
108     WOOD ST (29B007E000010), WICKLIFFE,                    $420.00                          $1.00                                          $0.00                                           $1.00
        OH
109     E 296 ST, WICKLIFFE, OH                                $430.00                          $1.00                                          $0.00                                           $1.00
110     ROBINDALE ST (29B007E000450),                          $420.00                          $1.00                                          $0.00                                           $1.00
        WICKLIFFE, OH
111     PELTON RD (27B039A000050),                            $1,240.00                         $0.00            OA                            $0.00                                             FA
        WILLOUGHBY, OH
112     LOST NATION RD (27B0440000110),                       $2,240.00                         $1.00                                          $0.00                                           $1.00
        WILLOUGHBY, OH
113     SHADOWROW AVE (27B056E000530),                        $7,280.00                         $0.00            OA                            $0.00                                             FA
        WILLOUGHBY, OH
114     1101 LOST NATION RD, WILLOUGHBY,                     $89,630.00                         $0.00            OA                            $0.00                                             FA
        OH



                                    17-17361-aih   Doc 809   FILED 02/03/20       ENTERED 02/03/20 15:13:57                       Page 7 of 38
                                                                          FORM 1
                                                                                                                                                   Page No:     8
                                                      INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                       ASSET CASES

Case No.:                    17-17361                                                                                   Trustee Name:                           Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                         Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:       12/31/2019                                                                                 §341(a) Meeting Date:                   08/16/2019
                                                                                                                        Claims Bar Date:                        03/02/2020
                                1                              2                      3                           4                        5                                        6

                     Asset Description                     Petition/         Estimated Net Value               Property              Sales/Funds               Asset Fully Administered (FA)/
                      (Scheduled and                     Unscheduled        (Value Determined by               Abandoned             Received by              Gross Value of Remaining Assets
                 Unscheduled (u) Property)                  Value                  Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                           Less Liens, Exemptions,
                                                                              and Other Costs)

115     1080 SHADOWROW RD, WILLOUGHBY,                        $15,200.00                         $0.00            OA                            $0.00                                             FA
        OH
116     1086 SHADOWROW RD, WILLOUGHBY,                        $15,200.00                         $0.00            OA                            $0.00                                             FA
        OH
117     1073 LOST NATION RD, WILLOUGHBY,                      $45,880.00                         $0.00            OA                            $0.00                                             FA
        OH
118     MILLER AVE (31A013B000770),                            $3,010.00                         $1.00                                          $0.00                                           $1.00
        WILLOUGHBY, OH
119     CAMPBELL HILL RD (TD-001-828000-000),                 $15,544.00                         $1.00                                          $0.00                                           $1.00
        TIDIOUTE, PA
120     SWEDE RD (TD-001-852000-000),                          $7,482.00                         $1.00                                          $0.00                                           $1.00
        TIDIOUTE, PA
121     SWEDE RD (TD-001-862100-000),                         $76,995.00                         $1.00                                          $0.00                                           $1.00
        TIDIOUTE, PA
122     SWEDE RD (TD-001-862100-001),                        $241,314.00                         $1.00                                          $0.00                                           $1.00
        TIDIOUTE, PA
123     SWEDE RD (TD-001-862200-000) TIDIOUTE,               $370,944.00                         $1.00                                          $0.00                                           $1.00
        PA
124     SWEDE RD (TD-001-944000-000),                         $35,141.00                         $1.00                                          $0.00                                           $1.00
        TIDIOUTE, PA
125     SWEDE RD (TD-001-947720-000),                          $3,195.00                         $1.00                                          $0.00                                           $1.00
        TIDIOUTE, PA
126     SWEDE RD (TD-001-842000-000),                         $30,953.00                         $1.00                                          $0.00                                           $1.00
        TIDIOUTE, PA
127     2359 CAMPBELL HILL RD, TIDIOUTE OH                    $43,022.00                         $1.00                                          $0.00                                           $1.00
        16351
128     VOID                                                       $0.00                         $0.00                                          $0.00                                             FA
129     1972 FORD GRAN TORINO                                  $1,000.00                         $1.00                                          $0.00                                           $1.00
130     MISC HOUSEHOLD GOODS (MARKELL                         $75,000.00                         $1.00                                          $0.00                                           $1.00
        RD)




                                    17-17361-aih   Doc 809    FILED 02/03/20       ENTERED 02/03/20 15:13:57                       Page 8 of 38
                                                                              FORM 1
                                                                                                                                                      Page No:     9
                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                           ASSET CASES

Case No.:                    17-17361                                                                                      Trustee Name:                           Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                            Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:       12/31/2019                                                                                    §341(a) Meeting Date:                   08/16/2019
                                                                                                                           Claims Bar Date:                        03/02/2020
                                1                                 2                      3                           4                        5                                        6

                     Asset Description                         Petition/        Estimated Net Value               Property              Sales/Funds               Asset Fully Administered (FA)/
                      (Scheduled and                         Unscheduled       (Value Determined by               Abandoned             Received by              Gross Value of Remaining Assets
                 Unscheduled (u) Property)                      Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                              Less Liens, Exemptions,
                                                                                 and Other Costs)

131     MISC PICTURES, PAINTINGS, DECOR                          $10,000.00                         $1.00                                          $0.00                                           $1.00
        (7265 MARKELL RD)
132     MISC. HOUSEHOLD GOODS (7020                              $25,000.00                         $1.00                                          $0.00                                           $1.00
        WILLIAMS)
133     MISC HOUSEHOLD GOODS (225 SWEDE                          $65,000.00                         $1.00                                          $0.00                                           $1.00
        RD)
134     ANTIQUE FIREARMS                                          $5,000.00                         $1.00                                          $0.00                                           $1.00
135     MISC CLOTHING                                              $500.00                          $0.00                                          $0.00                                             FA
136     MISC COSTUME JEWELRY                                       $175.00                          $1.00                                          $0.00                                           $1.00
137     CASH                                                       $500.00                          $0.00                                          $0.00                                             FA
138     VOID                                                          $0.00                         $0.00                                          $0.00                                             FA
139     NOTE RECEIVABLE (MICHAEL GORMAN)                        $268,368.00                         $1.00                                          $0.00                                           $1.00
140     NOTE RECEIVABLE (TAMMY FERRARA)                          $15,342.00                         $1.00                                          $0.00                                           $1.00
141     NOTE RECEIVABLE (CAROLYN                                 $89,827.00                         $1.00                                          $0.00                                           $1.00
        COATOAM)
142     NOTE RECEIVABLE (LAUREN SVEC                             $12,000.00                         $1.00                                          $0.00                                           $1.00
        TRISTANO)
143     NOTE RECEIVABLE (MOSES 'RED' LA                          $60,000.00                   $22,500.00                                      $22,500.00                                             FA
        FOUNTAINE)
144     2015 Wellcraft Scarab                       (u)           Unknown                     $25,000.00                                           $0.00                                   $25,000.00
145     LOAN TO ROCKEFELLER OIL CO. LLC             (u)           Unknown                           $1.00                                          $0.00                                           $1.00
        ($628,954.63)
146     LOAN TO SLEEPY HOLLOW OIL & GAS             (u)           Unknown                           $1.00                                          $0.00                                           $1.00
        LLC ($2,137,096.39)
147     LOAN TO DAVID OIL CO. LLC                   (u)           Unknown                           $1.00                                          $0.00                                           $1.00
        ($220,595.75)
148     LOAN TO TATONKA OIL COMPANY, LLC            (u)           Unknown                           $1.00                                          $0.00                                           $1.00
        ($114,179.71)
149     LOAN TO OHIO RURAL NATURAL GAS              (u)           Unknown                           $1.00                                          $0.00                                           $1.00
        COOP ($436,737.34)




                                    17-17361-aih   Doc 809       FILED 02/03/20       ENTERED 02/03/20 15:13:57                       Page 9 of 38
                                                                              FORM 1
                                                                                                                                                      Page No:     10
                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                           ASSET CASES

Case No.:                    17-17361                                                                                      Trustee Name:                           Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                            Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:       12/31/2019                                                                                    §341(a) Meeting Date:                   08/16/2019
                                                                                                                           Claims Bar Date:                        03/02/2020
                                1                                 2                      3                           4                        5                                        6

                     Asset Description                         Petition/        Estimated Net Value               Property              Sales/Funds               Asset Fully Administered (FA)/
                      (Scheduled and                         Unscheduled       (Value Determined by               Abandoned             Received by              Gross Value of Remaining Assets
                 Unscheduled (u) Property)                      Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                              Less Liens, Exemptions,
                                                                                 and Other Costs)

150     LOAN TO BIG OATS OIL FIELD SUPPLY           (u)           Unknown                           $1.00                                           $0.00                                          $1.00
        CO. LLC ($330,205.29)
151     LOAN TO ORWELL TRUMBULL PIPELINE            (u)           Unknown                           $1.00                                           $0.00                                          $1.00
        CO. LLC ($325,000)
152     ROYALTY DUE FROM DAVID OIL                  (u)               $3.26                         $1.00                                           $0.00                                          $1.00
        COMPANY LLC
153     LOAN TO COBRA PIPELINE CO. LTD              (u)           Unknown                           $1.00                                           $0.00                                          $1.00
        ($16,000)
154     AGREED JUDGMENT AGAINST J. BUCKS            (u)           Unknown                           $1.00                                           $0.00                                          $1.00
        ($16,215)
155     LOANS TO POPEYE'S MARINA INC.               (u)           Unknown                           $1.00                                           $0.00                                          $1.00
156     TAX REFUND FOR 7350 PALISADES               (u)           Unknown                           $1.00                                           $0.00                                          $1.00
        PARKWAY, INC. (PAID ON LOAN FROM
        SHAREHOLDERS) ($570,249)
157     TESTAMENTARY DISTRIBUTIONS FROM             (u)           Unknown                           $1.00                                           $0.00                                          $1.00
        ESTATE OF JEROME T. OSBORNE
158     INSURANCE CLAIM FOR FIRE AT PA              (u)         $900,000.00                         $0.00                                           $0.00                                            FA
        COMPOUND
159     HNB DIP ACCOUNT (4835)                      (u)               $0.00                   $35,014.80                                       $35,014.80                                            FA
160     HNB DIP ACCOUNT (1968) (PROCEEDS OF         (u)               $0.00                  $689,220.48                                      $689,220.48                                            FA
        FRACCI COURT SALE)
161     HNB DIP ACCOUNT (8602)                      (u)          $10,097.14                   $10,097.14                                       $10,097.14                                            FA
162     HNB DIP ACCOUNT (9288)                      (u)               $0.00                  $189,230.43                                      $189,230.43                                            FA
163     MEMBERSHIP INTERESTS IN 000                                   $0.00                         $1.00                                           $0.00                                          $1.00
        RICHMOND ROAD LLC (100%)
164     MEMBERSHIP INTERESTS IN 000 WEST                              $0.00                         $1.00                                           $0.00                                          $1.00
        JACKSON LLC (100%)
165     MEMBERSHIP INTERESTS IN 001                                   $0.00                         $1.00                                           $0.00                                          $1.00
        JACKSON STREET LLC (100%)
166     MEMBERSHIP INTERESTS IN 1058 PEACH                            $0.00                         $1.00                                           $0.00                                          $1.00
        BLVD (100%)



                                    17-17361-aih   Doc 809      FILED 02/03/20       ENTERED 02/03/20 15:13:57                       Page 10 of 38
                                                                              FORM 1
                                                                                                                                                        Page No:     11
                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                           ASSET CASES

Case No.:                    17-17361                                                                                      Trustee Name:                             Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                            Date Filed (f) or Converted (c):          07/03/2019 (c)
For the Period Ending:       12/31/2019                                                                                    §341(a) Meeting Date:                     08/16/2019
                                                                                                                           Claims Bar Date:                          03/02/2020
                                1                                 2                      3                           4                        5                                          6

                     Asset Description                         Petition/        Estimated Net Value               Property              Sales/Funds                 Asset Fully Administered (FA)/
                      (Scheduled and                         Unscheduled       (Value Determined by               Abandoned             Received by                Gross Value of Remaining Assets
                 Unscheduled (u) Property)                      Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                              Less Liens, Exemptions,
                                                                                 and Other Costs)

167     MEMBERSHIP INTERESTS IN 11447                                 $0.00                         $1.00                                            $0.00                                           $1.00
        VICEROY LLC (100%)
168     MEMBERSHIP INTERESTS IN 11486                                 $0.00                         $1.00                                            $0.00                                           $1.00
        VICEROY LLC (100%)
169     MEMBERSHIP INTERESTS IN 11495                                 $0.00                         $1.00                                            $0.00                                           $1.00
        VICEROY (100%)
170     MEMBERSHIP INTERESTS IN 11520                                 $0.00                         $1.00                                            $0.00                                           $1.00
        MONARCH LLC (100%)
171     MEMBERSHIP INTERESTS IN 11575                                 $0.00                         $1.00                                            $0.00                                           $1.00
        GIRDLED ROAD LLC (100%)
172     MEMBERSHIP INTERESTS IN 1180 W.                               $0.00                         $1.00                                            $0.00                                           $1.00
        JACKSON ST LLC (100%)
173     MEMBERSHIP INTERESTS IN 15499                                 $0.00                     $2,566.00                                         $2,565.00                                          $1.00
        KINSMAN ROAD LLC (100%)
174     MEMBERSHIP INTERESTS IN 1392                (u)               $0.00                         $1.00                                            $0.00                                           $1.00
        JACKSON ST. LLC (100%)
175     MEMBERSHIP INTERESTS IN 2412 N.                               $0.00                         $1.00                                            $0.00                                           $1.00
        NEWTON FALLS ROAD LLC(100%)
176     MEMBERSHIP INTERESTS IN 2737                                  $0.00                         $1.00                                            $0.00                                           $1.00
        HUBBARD RD LLC (100%)
177     MEMBERSHIP INTERESTS IN 27981               (u)               $0.00                         $1.00                                            $0.00                                           $1.00
        EUCLID CO., LLC (50%)
178     MEMBERSHIP INTERESTS IN 306                                   $0.00                         $1.00                                            $0.00                                           $1.00
        LAKESHORE LLC (100%)
179     MEMBERSHIP INTERESTS IN 362 CENTER                            $0.00                         $1.00                                            $0.00                                           $1.00
        STREET LLC (100%)
180     MEMBERSHIP INTERESTS IN 366 CENTER          (u)               $0.00                         $1.00                                            $0.00                                           $1.00
        STREET LLC (100%)
181     MEMBERSHIP INTERESTS IN 38700               (u)               $0.00                         $1.00                                            $0.00                                           $1.00
        PELTON ROAD LLC (100%)
182     MEMBERSHIP INTERESTS IN 5848                                  $0.00                         $1.00                                            $0.00                                           $1.00
        VROOMAN ROAD LLC (100%)

                                    17-17361-aih   Doc 809      FILED 02/03/20       ENTERED 02/03/20 15:13:57                       Page 11 of 38
                                                                              FORM 1
                                                                                                                                                      Page No:     12
                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                           ASSET CASES

Case No.:                    17-17361                                                                                      Trustee Name:                           Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                            Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:       12/31/2019                                                                                    §341(a) Meeting Date:                   08/16/2019
                                                                                                                           Claims Bar Date:                        03/02/2020
                                1                                 2                      3                           4                        5                                        6

                     Asset Description                         Petition/        Estimated Net Value               Property              Sales/Funds               Asset Fully Administered (FA)/
                      (Scheduled and                         Unscheduled       (Value Determined by               Abandoned             Received by              Gross Value of Remaining Assets
                 Unscheduled (u) Property)                      Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                              Less Liens, Exemptions,
                                                                                 and Other Costs)

183     MEMBERSHIP INTERESTS IN 6631 RIDGE                            $0.00                         $1.00                                          $0.00                                           $1.00
        ROAD (100%)
184     MEMBERSHIP INTERESTS IN 7001                                  $0.00                         $1.00                                          $0.00                                           $1.00
        CENTER STREET LLC (100%)
185     MEMBERSHIP INTERESTS IN 7621                (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        MENTOR AVENUE, LLC (100%)
186     MEMBERSHIP INTERESTS IN 8014                                  $0.00                         $1.00                                          $0.00                                           $1.00
        BELLFLOWER LLC (100%)
187     MEMBERSHIP INTERESTS IN 815                                   $0.00                         $1.00                                          $0.00                                           $1.00
        SUPERIOR AVE LLC (100%)
188     MEMBERSHIP INTERESTS IN 8491                (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        MAYFIELD ACQUISITIONS LLC (25%)
189     MEMBERSHIP INTERESTS IN 8667 EAST                             $0.00                         $1.00                                          $0.00                                           $1.00
        AVENUE (100%)
190     MEMBERSHIP INTERESTS IN 8755                (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        MUNSON ROAD LLC (100%)
191     MEMBERSHIP INTERESTS IN 9010 TYLER,         (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        LLC (100%)
192     MEMBERSHIP INTERESTS IN A000                                  $0.00                         $1.00                                          $0.00                                           $1.00
        MENTOR AVENUE, LLC (100%)
193     MEMBERSHIP INTERESTS IN ANGRMO              (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        OIL & GAS (50%)
194     MEMBERSHIP INTERESTS IN BACK                                  $0.00                         $1.00                                          $0.00                                           $1.00
        LAND, LLC (100%)
195     MEMBERSHIP INTERESTS IN BIG OAT'S                             $0.00                         $1.00                                          $0.00                                           $1.00
        OIL FIELD SUPPLY COMPANY, LLC (100%)
196     MEMBERSHIP INTERESTS IN BISHOP                                $0.00                         $1.00                                          $0.00                                           $1.00
        ROAD LLC (100%)
197     MEMBERSHIP INTERESTS IN BLACK                                 $0.00                         $1.00                                          $0.00                                           $1.00
        BEAR REALTY, LTD (99%)
198     MEMBERSHIP INTERESTS IN                                       $0.00                         $1.00                                          $0.00                                           $1.00
        BLACKBROOK ROAD, LLC (100%)

                                    17-17361-aih   Doc 809      FILED 02/03/20       ENTERED 02/03/20 15:13:57                       Page 12 of 38
                                                                              FORM 1
                                                                                                                                                        Page No:     13
                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                           ASSET CASES

Case No.:                    17-17361                                                                                      Trustee Name:                             Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                            Date Filed (f) or Converted (c):          07/03/2019 (c)
For the Period Ending:       12/31/2019                                                                                    §341(a) Meeting Date:                     08/16/2019
                                                                                                                           Claims Bar Date:                          03/02/2020
                                1                                 2                      3                           4                        5                                          6

                     Asset Description                         Petition/        Estimated Net Value               Property              Sales/Funds                 Asset Fully Administered (FA)/
                      (Scheduled and                         Unscheduled       (Value Determined by               Abandoned             Received by                Gross Value of Remaining Assets
                 Unscheduled (u) Property)                      Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                              Less Liens, Exemptions,
                                                                                 and Other Costs)

199     MEMBERSHIP INTERESTS IN CHOWDER                               $0.00                         $1.00                                            $0.00                                           $1.00
        GAS STORAGE FACILITY, LLC (100%)
200     MEMBERSHIP INTERESTS IN CHOWDER                               $0.00                         $1.00                                            $0.00                                           $1.00
        LAND DEVELOPMENT CO., LLC (100%)
201     MEMBERSHIP INTERESTS IN COBRA                                 $0.00                         $1.00                                            $0.00                                           $1.00
        PIPELINE CO., LTD (85.93%)
202     MEMBERSHIP INTERESTS IN                                       $0.00                         $1.00                                            $0.00                                           $1.00
        CONCORD/HAMBDEN ROAD, LLC (100%)
203     MEMBERSHIP INTERESTS IN DAVID OIL                             $0.00                         $1.00                                            $0.00                                           $1.00
        COMPANY, LLC (100%)
204     MEMBERSHIP INTERESTS IN EAST 27TH                             $0.00                         $1.00                                            $0.00                                           $1.00
        STREET LLC (100%)
205     MEMBERSHIP INTERESTS IN ESPYVILLE                             $0.00                         $1.00                                            $0.00                                           $1.00
        PA, LLC (100%)
206     MEMBERSHIP INTERESTS IN FARLEY                                $0.00                         $1.00                                            $0.00                                           $1.00
        LAND, LLC (100%)
207     MEMBERSHIP INTERESTS IN FRONT                                 $0.00                         $1.00                                            $0.00                                           $1.00
        LAND, LLC (100%)
208     MEMBERSHIP INTERESTS IN GORMAN                                $0.00                         $1.00                                            $0.00                                           $1.00
        ROAD LLC (100%)
209     MEMBERSHIP INTERESTS IN GREAT               (u)               $0.00                         $1.00                                            $0.00                                           $1.00
        LAKES PARKWAY, LLC (100%)
210     MEMBERSHIP INTERESTS IN HALE                                  $0.00                         $1.00                                            $0.00                                           $1.00
        ROAD, LLC (100%)
211     HAMLTON/MERCANTILE                          (u)               $0.00                         $1.00                                            $0.00                                           $1.00
        DEVELOPMENT COMPANY, INC.(100%)
212     MEMBERSHIP INTERESTS IN                                       $0.00                         $1.00                                            $0.00                                           $1.00
        HAMILTON-MERCANTILE LAND LLC
        (100%)
213     MEMBERSHIP INTERESTS IN                     (u)               $0.00                     $1,801.00                                         $1,800.00                                          $1.00
        HEISLEY-HOPKINS, INC. (100%)



                                    17-17361-aih   Doc 809      FILED 02/03/20       ENTERED 02/03/20 15:13:57                       Page 13 of 38
                                                                              FORM 1
                                                                                                                                                      Page No:     14
                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                           ASSET CASES

Case No.:                    17-17361                                                                                      Trustee Name:                           Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                            Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:       12/31/2019                                                                                    §341(a) Meeting Date:                   08/16/2019
                                                                                                                           Claims Bar Date:                        03/02/2020
                                1                                 2                      3                           4                        5                                        6

                     Asset Description                         Petition/        Estimated Net Value               Property              Sales/Funds               Asset Fully Administered (FA)/
                      (Scheduled and                         Unscheduled       (Value Determined by               Abandoned             Received by              Gross Value of Remaining Assets
                 Unscheduled (u) Property)                      Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                              Less Liens, Exemptions,
                                                                                 and Other Costs)

214     MEMBERSHIP INTERESTS IN JOHN D. OIL         (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        AND GAS COMPANY (100%)
215     MEMBERSHIP INTERESTS IN JOHN D. OIL         (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        AND GAS MARKETING LLC (85.93%)
216     MEMBERSHIP INTERESTS IN JOHN D.                               $0.00                         $1.00                                          $0.00                                           $1.00
        RESOURCES, LLC (100%)
217     MEMBERSHIP INTERESTS IN KYKUIT                                $0.00                         $1.00                                          $0.00                                           $1.00
        RESOURCES, LLC (18.22%)
218     MEMBERSHIP INTERESTS IN LEC HOUSE                             $0.00                         $1.00                                          $0.00                                           $1.00
        LLC (100%)
219     MEMBERSHIP INTERESTS IN LEIMCO                                $0.00                         $1.00                                          $0.00                                           $1.00
        ACQUISITION COMPANY, LLC (100%)
220     MEMBERSHIP INTERESTS IN LEIMCO                                $1.00                         $1.00                                          $0.00                                           $1.00
        DEVELOPMENT COMPANY, LTD (90%)
221     MEMBERSHIP INTERESTS IN LEIMCO                                $0.00                         $1.00                                          $0.00                                           $1.00
        HOLDING COMPANY, LLC (100%)
222     MEMBERSHIP INTERESTS IN LIGHTNING                             $0.00                         $1.00                                          $0.00                                           $1.00
        OIL CO., LTD. (49%)
223     MEMBERSHIP INTERESTS IN LIGHTNING           (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        OIL COMPANY (100%)
224     OWNERSHIP INTERESTS IN LIGHTNING            (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        PIPELINE COMPANY II, INC. (100%)
225     MEMBERSHIP INTERESTS IN LIGHTNING                             $0.00                         $1.00                                          $0.00                                           $1.00
        PIPELINE COMPANY LTD. (85.93%)
226     MEMBERSHIP INTERESTS IN LITTLE              (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        INCH, LLC (100%)
227     MEMBERSHIP INTERESTS IN MADISON                               $0.00                         $1.00                                          $0.00                                           $1.00
        LAND LLC (100%)
228     MEMBERSHIP INTERESTS IN                     (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        MADISON/ROUTE 20, LLC (50%)
229     MEMBERSHIP INTERESTS IN MARIETTA                              $0.00                         $1.00                                          $0.00                                           $1.00
        LAND PROPERTIES LLC (100%)

                                    17-17361-aih   Doc 809      FILED 02/03/20       ENTERED 02/03/20 15:13:57                       Page 14 of 38
                                                                              FORM 1
                                                                                                                                                       Page No:     15
                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                           ASSET CASES

Case No.:                    17-17361                                                                                      Trustee Name:                            Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                            Date Filed (f) or Converted (c):         07/03/2019 (c)
For the Period Ending:       12/31/2019                                                                                    §341(a) Meeting Date:                    08/16/2019
                                                                                                                           Claims Bar Date:                         03/02/2020
                                1                                 2                      3                           4                        5                                         6

                     Asset Description                         Petition/        Estimated Net Value               Property              Sales/Funds                Asset Fully Administered (FA)/
                      (Scheduled and                         Unscheduled       (Value Determined by               Abandoned             Received by               Gross Value of Remaining Assets
                 Unscheduled (u) Property)                      Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                              Less Liens, Exemptions,
                                                                                 and Other Costs)

230     MEMBERSHIP INTERESTS IN MENTOR                                $0.00                         $1.00                                           $0.00                                           $1.00
        EQUIPMENT RENTAL LLC (100%)
231     MEMBERSHIP INTERESTS IN MIDWAY              (u)               $0.00                         $1.00                                           $0.00                                           $1.00
        INDUSTRIAL CAMPUS CO., LTD. (33.34%)
232     MEMBERSHIP INTERESTS IN NATHAN                                $0.00                         $1.00                                           $0.00                                           $1.00
        PROPERTIES, LLC (100%)
233     MEMBERSHIP INTERESTS IN NEO GAS             (u)               $0.00                         $1.00                                           $0.00                                           $1.00
        MARKETING, LLC (100%)
234     MEMBERSHIP INTERESTS IN OHIO                (u)               $0.00                         $1.00                                           $0.00                                           $1.00
        PIPELINE LLC (85.93%)
235     MEMBERSHIP INTERESTS IN                                       $0.00                         $1.00                                           $0.00                                           $1.00
        ORWELL-TRUMBULL PIPELINE CO. LLC
        (85.30%)
236     MEMBERSHIP INTERESTS IN OSAIR, INC.         (u)               $0.00                      $601.00                                          $600.00                                           $1.00
        (95%)
237     MEMBERSHIP INTERESTS IN OZ GAS              (u)               $0.00                         $1.00                                           $0.00                                           $1.00
        LTD. (100%)
238     MEMBERSHIP INTERESTS IN                                       $0.00                         $1.00                                           $0.00                                           $1.00
        PAINESVILLE BALLFIELD, LLC (100%)
239     MEMBERSHIP INTERESTS IN PLAZA                                 $0.00                         $1.00                                           $0.00                                           $1.00
        AVENUE, LLC (100%)
240     MEMBERSHIP INTERESTS IN POPEYE'S            (u)               $0.00                         $1.00                                           $0.00                                           $1.00
        MARINA, INC. (100%)
241     MEMBERSHIP INTERESTS IN RAVENNA                               $0.00                         $1.00                                           $0.00                                           $1.00
        ROAD II, LLC (100%)
242     MEMBERSHIP INTERESTS IN RIGRTONA                              $0.00                         $1.00                                           $0.00                                           $1.00
        HOLDING COMPANY, LLC (100%)
243     OWNERSHIP INTERESTS IN RMO, INC.            (u)               $0.00                         $1.00                                           $0.00                                           $1.00
        (100%)
244     MEMBERSHIP INTERESTS IN                                       $0.00                  $200,001.00                                      $200,000.00                                           $1.00
        ROCKEFELLER OIL COMPANY, LLC
        (100%)


                                    17-17361-aih   Doc 809      FILED 02/03/20       ENTERED 02/03/20 15:13:57                       Page 15 of 38
                                                                              FORM 1
                                                                                                                                                      Page No:     16
                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                           ASSET CASES

Case No.:                    17-17361                                                                                      Trustee Name:                           Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                            Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:       12/31/2019                                                                                    §341(a) Meeting Date:                   08/16/2019
                                                                                                                           Claims Bar Date:                        03/02/2020
                                1                                 2                      3                           4                        5                                        6

                     Asset Description                         Petition/        Estimated Net Value               Property              Sales/Funds               Asset Fully Administered (FA)/
                      (Scheduled and                         Unscheduled       (Value Determined by               Abandoned             Received by              Gross Value of Remaining Assets
                 Unscheduled (u) Property)                      Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                              Less Liens, Exemptions,
                                                                                 and Other Costs)

245     MEMBERSHIP INTERESTS IN ROUTE 84            (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        LLC (100%)
246     MEMBERSHIP INTERESTS IN S.C.R.O.            (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        COMPANY, LLC (50%)
247     MEMBERSHIP INTERESTS IN SLEEPY              (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        HOLLOW OIL & GAS, LLC (100%)
248     MEMBERSHIP INTERESTS IN TATONKA             (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        OIL COMPANY LLC (100%)
249     MEMBERSHIP INTERESTS IN THE                 (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        RETIREMENT MANAGEMENT
        COMPANY (100%)
250     MEMBERSHIP INTERESTS IN TIN MAN                               $0.00                         $1.00                                          $0.00                                           $1.00
        STORAGE, LLC (100%)
251     MEMBERSHIP INTERESTS IN TINMAN                                $0.00                         $1.00                                          $0.00                                           $1.00
        STORAGE CENTER, LLC (100%)
252     MEMBERSHIP INTERESTS IN WILIAMS                               $0.00                         $1.00                                          $0.00                                           $1.00
        RD., LLC (100%)
253     MEMBERSHIP INTERESTS IN WILSON                                $0.00                         $1.00                                          $0.00                                           $1.00
        LAND PROPERTIES, LLC (100%)
254     MEMBERSHIP INTERESTS IN                                       $0.00                         $1.00                                          $0.00                                           $1.00
        WOODLANDS ASSISTED LIVING
        RESIDENCE - EASTLAND, LLC (100%)
255     MEMBERSHIP INTERESTS IN                                       $0.00                         $1.00                                          $0.00                                           $1.00
        YELLOWBRICK STORAGE, LLC (100%)
256     MEMBERSHIP INTERESTS IN 1344 LOST           (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        NATION ROAD LLC (100%)
257     MEMBERSHIP INTERESTS IN 1450                                  $0.00                         $1.00                                          $0.00                                           $1.00
        JACKSON STREET II LLC (100%)
258     MEMBERSHIP INTERESTS IN 1450                                  $0.00                         $1.00                                          $0.00                                           $1.00
        JACKSON STREET LLC (100%)
259     MEMBERSHIP INTERESTS IN 2681                (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        ORCHARD WAY, INC. (100%)


                                    17-17361-aih   Doc 809      FILED 02/03/20       ENTERED 02/03/20 15:13:57                       Page 16 of 38
                                                                              FORM 1
                                                                                                                                                      Page No:     17
                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                           ASSET CASES

Case No.:                    17-17361                                                                                      Trustee Name:                           Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                            Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:       12/31/2019                                                                                    §341(a) Meeting Date:                   08/16/2019
                                                                                                                           Claims Bar Date:                        03/02/2020
                                1                                 2                      3                           4                        5                                        6

                     Asset Description                         Petition/        Estimated Net Value               Property              Sales/Funds               Asset Fully Administered (FA)/
                      (Scheduled and                         Unscheduled       (Value Determined by               Abandoned             Received by              Gross Value of Remaining Assets
                 Unscheduled (u) Property)                      Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                              Less Liens, Exemptions,
                                                                                 and Other Costs)

260     MEMBERSHIP INTERESTS IN 5480                                  $0.00                         $1.00                                          $0.00                                           $1.00
        WOODSIDE ROAD LLC (100%)
261     MEMBERSHIP INTERESTS IN 5580                                  $0.00                         $1.00                                          $0.00                                           $1.00
        WOODSIDE RD LLC (100%)
262     MEMBERSHIP INTERESTS IN 7123                (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        INDUSTRIAL PARK BLVD., INC. (100%)
263     MEMBERSHIP INTERESTS IN 7341                (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        LAKESHORE LLC (100%)
264     MEMBERSHIP INTERESTS IN 7597                (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        MENTOR AVENUE LLC (100%)
265     MEMBERSHIP INTERESTS IN 7621                (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        MENTOR AVENUE LLC (100%)
266     MEMBERSHIP INTERESTS IN 8420                                  $0.00                         $1.00                                          $0.00                                           $1.00
        MENTOR AVENUE LLC (100%)
267     MEMBERSHIP INTERESTS IN 8644                                  $0.00                         $1.00                                          $0.00                                           $1.00
        STATION STREET LLC (100%)
268     MEMBERSHIP INTERESTS IN 8990 TYLER          (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        BOULEVARD LLC (UNKNOWN
        PERCENTAGE)
269     MEMBERSHIP INTERESTS IN 9130-38             (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        TYLER BOULEVARD LLC (100%)
270     MEMBERSHIP INTERESTS IN                                       $0.00                         $1.00                                          $0.00                                           $1.00
        ACHIEVEMENT, LTD. (50%)
271     MEMBERSHIP INTERESTS IN ALTA GAS                              $0.00                         $1.00                                          $0.00                                           $1.00
        SERVICES LLC (100%)
272     MEMBERSHIP INTERESTS IN ANDOVER             (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        PROPANE, LLC (100%)
273     MEMBERSHIP INTERESTS IN BARNES              (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        LLC (100%)
274     MEMBERSHIP INTERESTS IN BEDFORD                               $0.00                         $1.00                                          $0.00                                           $1.00
        PROPERTIES LTD. (66.89%)



                                    17-17361-aih   Doc 809      FILED 02/03/20       ENTERED 02/03/20 15:13:57                       Page 17 of 38
                                                                              FORM 1
                                                                                                                                                      Page No:     18
                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                           ASSET CASES

Case No.:                    17-17361                                                                                      Trustee Name:                           Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                            Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:       12/31/2019                                                                                    §341(a) Meeting Date:                   08/16/2019
                                                                                                                           Claims Bar Date:                        03/02/2020
                                1                                 2                      3                           4                        5                                        6

                     Asset Description                         Petition/        Estimated Net Value               Property              Sales/Funds               Asset Fully Administered (FA)/
                      (Scheduled and                         Unscheduled       (Value Determined by               Abandoned             Received by              Gross Value of Remaining Assets
                 Unscheduled (u) Property)                      Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                              Less Liens, Exemptions,
                                                                                 and Other Costs)

275     MEMBERSHIP INTERESTS IN BLUE                (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        HERON DEVELOPMENT LTD. (100%)
276     MEMBERSHIP INTERESTS IN BRAINARD            (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        GAS CORP. (100%)
277     MEMBERSHIP INTERESTS IN                     (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        BUTCHCOAT LLC (UNKNOWN
        PERCENTAGE)
278     MEMBERSHIP INTERESTS IN CARDINAL            (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        FRANCHISE CORP. (100%)
279     MEMBERSHIP INTERESTS IN CENTER              (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        STREET INVESTMENTS, INC. (54.2%)
280     MEMBERSHIP INTERESTS IN CHARDON             (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        BANK BUILDING, LLC (100%)
281     OWNERSHIP INTERESTS IN CHECKERS OF          (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        OHIO, INC. (100%)
282     MEMBERSHIP INTERESTS IN CHR LLC                               $0.00                         $1.00                                          $0.00                                           $1.00
        (100%)
283     MEMBERSHIP INTERESTS IN COLUMBUS            (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        TILE YARD, LLC (100%)
284     MEMBERSHIP INTERESTS IN CONCORD             (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        GROUP, LLC (50%)
285     MEMBERSHIP INTERESTS IN CRILE               (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        ROAD DEVELOPERS, LTD. (100%)
286     MEMBERSHIP INTERESTS IN CUBBY'S                               $0.00                         $1.00                                          $0.00                                           $1.00
        RECYCLING LLC (100%)
287     MEMBERSHIP INTERESTS IN DELICIOUS                             $0.00                         $1.00                                          $0.00                                           $1.00
        DESIGNATED DRIVERS, LLC (100%)
288     MEMBERSHIP INTERESTS IN DMO                 (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        PROPERTIES, INC. (100%)
289     MEMBERSHIP INTERESTS IN ERIE-COKE           (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        PROPERTIES, INC. (33.34%)



                                    17-17361-aih   Doc 809      FILED 02/03/20       ENTERED 02/03/20 15:13:57                       Page 18 of 38
                                                                              FORM 1
                                                                                                                                                      Page No:     19
                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                           ASSET CASES

Case No.:                    17-17361                                                                                      Trustee Name:                           Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                            Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:       12/31/2019                                                                                    §341(a) Meeting Date:                   08/16/2019
                                                                                                                           Claims Bar Date:                        03/02/2020
                                1                                 2                      3                           4                        5                                        6

                     Asset Description                         Petition/        Estimated Net Value               Property              Sales/Funds               Asset Fully Administered (FA)/
                      (Scheduled and                         Unscheduled       (Value Determined by               Abandoned             Received by              Gross Value of Remaining Assets
                 Unscheduled (u) Property)                      Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                              Less Liens, Exemptions,
                                                                                 and Other Costs)

290     MEMBERSHIP INTERESTS IN FIRST               (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        INDEMNITY, LTD. (100%)
291     MEMBERSHIP INTERESTS IN FLAGLER,            (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        LLC (100%)
292     MEMBERSHIP INTERESTS IN FOREVER             (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        WILD, LLC (100%)
293     MEMBERSHIP INTERESTS IN GN1, LLC                              $0.00                         $1.00                                          $0.00                                           $1.00
        (100%)
294     MEMBERSHIP INTERESTS IN GN2, LLC                              $0.00                         $1.00                                          $0.00                                           $1.00
        (100%)
295     MEMBERSHIP INTERESTS IN GN3, LLC                              $0.00                         $1.00                                          $0.00                                           $1.00
        (100%)
296     MEMBERSHIP INTERESTS IN GN4, LLC                              $0.00                         $1.00                                          $0.00                                           $1.00
        (100%)
297     MEMBERSHIP INTERESTS IN GN5, LLC                              $0.00                         $1.00                                          $0.00                                           $1.00
        (100%)
298     MEMBERSHIP INTERESTS IN GREAT               (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        LAKES PLAZA, LTD. (51.47%)
299     MEMBERSHIP INTERESTS IN GREAT               (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        PLAINS EXPLORATION, LLC (100%)
300     MEMBERSHIP INTERESTS IN HEISLEY                               $0.00                         $1.00                                          $0.00                                           $1.00
        STORAGE & MINI LTD. (33%)
301     MEMBERSHIP INTERESTS IN HOPKINS             (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        HEISLEY CORP. (100%)
302     MEMBERSHIP INTERESTS IN KEENE               (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        PROPERTIES LLC (UNKNOWN
        PERCENTAGE)
303     MEMBERSHIP INTERESTS IN LAKESHORE                             $0.00                         $1.00                                          $0.00                                           $1.00
        & RT. 306, LLC (100%)
304     MEMBERSHIP INTERESTS IN LIBERTY             (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        SELF STOR II LLC (99%)



                                    17-17361-aih   Doc 809      FILED 02/03/20       ENTERED 02/03/20 15:13:57                       Page 19 of 38
                                                                              FORM 1
                                                                                                                                                      Page No:     20
                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                           ASSET CASES

Case No.:                    17-17361                                                                                      Trustee Name:                           Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                            Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:       12/31/2019                                                                                    §341(a) Meeting Date:                   08/16/2019
                                                                                                                           Claims Bar Date:                        03/02/2020
                                1                                 2                      3                           4                        5                                        6

                     Asset Description                         Petition/        Estimated Net Value               Property              Sales/Funds               Asset Fully Administered (FA)/
                      (Scheduled and                         Unscheduled       (Value Determined by               Abandoned             Received by              Gross Value of Remaining Assets
                 Unscheduled (u) Property)                      Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                              Less Liens, Exemptions,
                                                                                 and Other Costs)

305     MEMBERSHIP INTERESTS IN LIBERTY                               $0.00                         $1.00                                          $0.00                                           $1.00
        SELF STOR, LTD. (100%)
306     MEMBERSHIP INTERESTS IN LITTLE                                $0.00                         $1.00                                          $0.00                                           $1.00
        OATS, LLC (100%)
307     MEMBERSHIP INTERESTS IN LUCKY               (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        BROTHERS LLC (50%)
308     MEMBERSHIP INTERESTS IN LUDLOW              (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        NATURAL GAS COMPANY, LLC (100%)
309     MEMBERSHIP INTERESTS IN                                       $0.00                         $1.00                                          $0.00                                           $1.00
        MATCHWORKS TAVERN, LLC (100%)
310     MEMBERSHIP INTERESTS IN                                       $0.00                         $1.00                                          $0.00                                           $1.00
        MATCHWORKS, LLC (100%)
311     MEMBERSHIP INTERESTS IN                     (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        MEADOWLANDS APARTMENTS, INC.
        (100%)
312     MEMBERSHIP INTERESTS IN                     (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        MENTOR-BARD PROPERTIES, LLC (50%)
313     MEMBERSHIP INTERESTS IN MENTOR              (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        CONDOMINIUMS LLC (100%)
314     MEMBERSHIP INTERESTS IN MERIDIAN            (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        POINT REALTY TRUST '83 (100%)
315     MEMBERSHIP INTERESTS IN                                       $0.00                         $1.00                                          $0.00                                           $1.00
        NORTHWESTERLY, LTD. (100%)
316     MEMBERSHIP INTERESTS IN OPD                 (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        SANITARY SEWER DEVELOPMENT
        COMPANY, LLC (100%)
317     MEMBERSHIP INTERESTS IN ORWELL              (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        NATURAL GAS COMPANY (100%)
318     MEMBERSHIP INTERESTS IN OSBORNE                               $0.00                         $1.00                                          $0.00                                           $1.00
        CRUSHED STONE & CONCRETE LLC
        (100%)



                                    17-17361-aih   Doc 809      FILED 02/03/20       ENTERED 02/03/20 15:13:57                       Page 20 of 38
                                                                              FORM 1
                                                                                                                                                      Page No:     21
                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                           ASSET CASES

Case No.:                    17-17361                                                                                      Trustee Name:                           Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                            Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:       12/31/2019                                                                                    §341(a) Meeting Date:                   08/16/2019
                                                                                                                           Claims Bar Date:                        03/02/2020
                                1                                 2                      3                           4                        5                                        6

                     Asset Description                         Petition/        Estimated Net Value               Property              Sales/Funds               Asset Fully Administered (FA)/
                      (Scheduled and                         Unscheduled       (Value Determined by               Abandoned             Received by              Gross Value of Remaining Assets
                 Unscheduled (u) Property)                      Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                              Less Liens, Exemptions,
                                                                                 and Other Costs)

319     MEMBERSHIP INTERESTS IN OSBRONE             (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        MONETARY FINANCE, LLC (100%)
320     OWNERSHIP INTERESTS IN OSBORNE              (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        SECURITIES, INC. (50%)
321     MEMBERSHIP INTERESTS IN OZ                  (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        ACQUISITION, LLC (100%)
322     MEMBERSHIP INTERESTS IN OZ GAS              (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        AVIATION LLC (UNKNOWN
        PERCENTAGE)
323     MEMBERSHIP INTERESTS IN                     (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        PAINESVILLE BANK BUILDING, LLC
        (100%)
324     OWNERSHIP INTERESTS IN PAINESVILLE          (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        TOWNSHIP TRAILER PARK, INC. (50%)
325     MEMBERSHIP INTERESTS IN                                       $0.00                         $1.00                                          $0.00                                           $1.00
        RENAISSANCE PARKWAY LLC (100%)
326     MEMBERSHIP INTERESTS IN RICK'S II,          (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        LLC (100%)
327     MEMBERSHIP INTERESTS IN RICK'S LTD.         (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        (100%)
328     OWNERSHIP INTERESTS IN RICKY                (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        HOMES, INC. (100%)
329     MEMBERSHIP INTERESTS IN                                       $0.00                         $1.00                                          $0.00                                           $1.00
        ROCKEFELLER RENTALS, LLC (100%)
330     MEMBERSHIP INTERESTS IN ROCKWELL                              $0.00                         $1.00                                          $0.00                                           $1.00
        GARAGE, LLC (100%)
331     MEMBERSHIP INTERESTS IN ROCKWELL                              $0.00                         $1.00                                          $0.00                                           $1.00
        GARAGE, LLC (100%)
332     MEMBERSHIP INTERESTS IN ROCKWELL                              $0.00                         $1.00                                          $0.00                                           $1.00
        PROPERTY, LLC (100%)
333     OWNERSHIP INTERESTS IN ROUTE 20                               $0.00                         $1.00                                          $0.00                                           $1.00
        BOWLING ALLEY, INC. (50%)


                                    17-17361-aih   Doc 809      FILED 02/03/20       ENTERED 02/03/20 15:13:57                       Page 21 of 38
                                                                              FORM 1
                                                                                                                                                      Page No:     22
                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                           ASSET CASES

Case No.:                    17-17361                                                                                      Trustee Name:                           Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                            Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:       12/31/2019                                                                                    §341(a) Meeting Date:                   08/16/2019
                                                                                                                           Claims Bar Date:                        03/02/2020
                                1                                 2                      3                           4                        5                                        6

                     Asset Description                         Petition/        Estimated Net Value               Property              Sales/Funds               Asset Fully Administered (FA)/
                      (Scheduled and                         Unscheduled       (Value Determined by               Abandoned             Received by              Gross Value of Remaining Assets
                 Unscheduled (u) Property)                      Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                              Less Liens, Exemptions,
                                                                                 and Other Costs)

334     MEMBERSHIP INTERESTS IN ROUTE 306                             $0.00                         $1.00                                          $0.00                                           $1.00
        PROPERTIES, LLC (100%)
335     MEMBERSHIP INTERESTS IN ROUTE 306,          (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        LLC (100%)
336     MEMBERSHIP INTERESTS IN ROUTE 44,                             $0.00                         $1.00                                          $0.00                                           $1.00
        LLC (100%)
337     MEMBERSHIP INTERESTS IN S.O.L.              (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        PROPERTIES LLC (UNKNOWN
        PERCENTAGE)
338     MEMBERSHIP INTERESTS IN                     (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        SCULTYOURIMAGE, LLC (100%)
339     MEMBERSHIP INTERESTS IN SOUTEAST            (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        RETIREMENT COMPANY LTD. (100%)
340     MEMBERSHIP INTERESTS IN STATION             (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        STREET LEASING, LLC (100%)
341     MEMBERSHIP INTERESTS IN STATION             (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        STREET PARTNERS, LLC (100%)
342     MEMBERSHIP INTERESTS IN                     (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        STEVE-RICK, LTD. (50%)
343     MEMBERSHIP INTERESTS IN                     (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        STIFFTHEBANKS.COM, LLC (100%)
344     MEMBERSHIP INTERESTS IN SUCH A                                $0.00                         $1.00                                          $0.00                                           $1.00
        DEAL, LLC (100%)
345     MEMBERSHIP INTERESTS IN SUGAR                                 $0.00                         $1.00                                          $0.00                                           $1.00
        BUSH HOLDINGS, LLC (100%)
346     MEMBERSHIP INTERESTS IN                                       $0.00                         $1.00                                          $0.00                                           $1.00
        SUGARBRUSH PROPERTIES, LLC (100%)
347     MEMBERSHIP INTERESTS IN                                       $0.00                         $1.00                                          $0.00                                           $1.00
        SUGARBUSH PROPERTIES I, LLC (100%)
348     MEMBERSHIP INTERESTS IN THE                 (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        JEROME T. OSBORNE FAMILY LIMITED
        PARTNERSHIP (7.28%)


                                    17-17361-aih   Doc 809      FILED 02/03/20       ENTERED 02/03/20 15:13:57                       Page 22 of 38
                                                                              FORM 1
                                                                                                                                                         Page No:     23
                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                           ASSET CASES

Case No.:                    17-17361                                                                                       Trustee Name:                             Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                             Date Filed (f) or Converted (c):          07/03/2019 (c)
For the Period Ending:       12/31/2019                                                                                     §341(a) Meeting Date:                     08/16/2019
                                                                                                                            Claims Bar Date:                          03/02/2020
                                1                                 2                       3                           4                        5                                          6

                     Asset Description                         Petition/         Estimated Net Value               Property              Sales/Funds                 Asset Fully Administered (FA)/
                      (Scheduled and                         Unscheduled        (Value Determined by               Abandoned             Received by                Gross Value of Remaining Assets
                 Unscheduled (u) Property)                      Value                  Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                               Less Liens, Exemptions,
                                                                                  and Other Costs)

349     MEMBERSHIP INTERESTS IN TURBINE             (u)                $0.00                         $1.00                                            $0.00                                           $1.00
        STORAGE LLC (100%)
350     MEMBERSHIP INTERESTS IN TURKEY              (u)                $0.00                         $1.00                                            $0.00                                           $1.00
        VULTURE FUND XIII, LTD. (35-40%)
351     MEMBERSHIP INTERESTS IN TURKEY              (u)                $0.00                         $1.00                                            $0.00                                           $1.00
        VULTURE FUND XIV, LTD. (35-40%)
352     MEMBERSHIP INTERESTS IN TURKEY              (u)                $0.00                         $1.00                                            $0.00                                           $1.00
        VULTURE MANAGEMENT, LTD. (35-40%)
353     MEMBERSHIP INTERESTS IN TYLER               (u)                $0.00                         $1.00                                            $0.00                                           $1.00
        VOULEVARD HOLDING COMPANY
        (100%)
354     MEMBERSHIP INTERESTS IN TYLER                                  $0.00                         $1.00                                            $0.00                                           $1.00
        BOULEVARD, LLC (100%)
355     MEMBERSHIP INTERESTS IN VROOMAN                                $0.00                         $1.00                                            $0.00                                           $1.00
        ROAD WATERLINE, LLC (100%)
356     MEMBERSHIP INTERESTS IN                     (u)                $0.00                         $1.00                                            $0.00                                           $1.00
        WOODLANDS ASSISTED LIVING
        RESIDENCE, LLC (98%)
357     MONTH TO MONTH LEASE OF 1180-1186                              $0.00                     $1,401.00                                         $1,400.00                                          $1.00
        W. JACKSON ($800/month)
358     MONTH TO MONTH LEASE OF                     (u)                $0.00                     $6,613.50                                         $6,612.50                                          $1.00
        PAINESVILLE LOT ($1,322.50/MONTH)
359     MONTH TO MONTH LEASE OF 7792                                   $0.00                     $2,001.00                                         $2,000.00                                          $1.00
        RAVENNA ($500/MONTH)
360     MONTH TO MONTH LEASE OF 11579                                  $0.00                     $4,401.00                                         $4,400.00                                          $1.00
        GIRDLED ($1,100/MONTH)
361     MONTH TO MONTH LEASE OF 6912 ST.                               $0.00                     $2,101.00                                         $2,100.00                                          $1.00
        RT 44 ($500/MONTH)
362     1 Share of Murphy Oil Corp.                 (u)               $28.87                         $1.00                                            $0.00                                           $1.00
363     1 Share of Timken                           (u)               $47.98                         $1.00                                            $0.00                                           $1.00
364     1 Share BB&T                                (u)               $50.01                        $50.01                                            $0.00                                      $50.01



                                    17-17361-aih   Doc 809      FILED 02/03/20        ENTERED 02/03/20 15:13:57                       Page 23 of 38
                                                                                            FORM 1
                                                                                                                                                                                    Page No:     24
                                                                        INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                         ASSET CASES

Case No.:                      17-17361                                                                                                                 Trustee Name:                            Kari B. Coniglio
Case Name:                     OSBORNE, RICHARD M                                                                                                       Date Filed (f) or Converted (c):         07/03/2019 (c)
For the Period Ending:         12/31/2019                                                                                                               §341(a) Meeting Date:                    08/16/2019
                                                                                                                                                        Claims Bar Date:                         03/02/2020
                                   1                                                2                              3                              4                        5                                          6

                      Asset Description                                        Petition/                  Estimated Net Value                 Property               Sales/Funds                Asset Fully Administered (FA)/
                       (Scheduled and                                        Unscheduled                 (Value Determined by                 Abandoned              Received by               Gross Value of Remaining Assets
                  Unscheduled (u) Property)                                     Value                           Trustee,                OA =§ 554(a) abandon.         the Estate
                                                                                                        Less Liens, Exemptions,
                                                                                                           and Other Costs)

365    Breach of Contract Claim Against Gas Natural             (u)            $600,000.00                                     $1.00                                             $0.00                                           $1.00
       Inc. for $600,000 - Lawsuit Pending
Asset Notes:      Total Claim is for $1,000,000. Wuliger & Wuliger asserts partial assignment. Trustee investigating.
366    Monthly Fee as Co-Executor of Jerome T.                   (u)               $5,000.00                                   $1.00                                             $0.00                                           $1.00
       Osborne Estate
Asset Notes:    Trustee disputes characterization of income/asset.
367    Monthly Fee for Real Estate Management for                (u)              $12,500.00                                   $1.00                                             $0.00                                           $1.00
       Jerome T. Osborne Estate (Paid to 5850
       Woodside LLC)
Asset Notes:    Trustee disputes characterization of income/asset.
368     Refund from U.S. Bancorp                                  (u)                   $0.00                                  $0.74                                             $0.74                                           $0.00
369     Ohio Bureau of Workers' Compensation                      (u)                   $0.00                                $275.54                                           $274.54                                           $1.00
        Employer Premium Refund


TOTALS (Excluding unknown value)                                                                                                                                                                      Gross Value of Remaining Assets
                                                                            $11,366,410.26                              $1,201,173.64                                   $1,175,815.63                                     $25,357.01



Major Activities affecting case closing:
 10/02/2019     Order entered approving Application to Employ Howard Klein as Accountant for Trustee. Trustee investigating potential avoidance actions and other estate causes of actions.
 09/13/2019     Agreed order entered extending deadline for Chapter 7 Trustee to object to discharge through and including January 15, 2020.
 09/04/2019     Order entered extending deadline to assume or reject executory contracts through June 1, 2020.
 08/29/2019     Order to Employ AG Real Estate Group & Eric Silver as Realtor and Property Manager entered by Court. Trustee pursuing liquidation of real property assets.
 08/12/2019     Order entered authorizing retention of Leslie Wargo as counsel to trustee. Wargo to continue litigation adverse to Home Savings Bank and Gorman.
 07/31/2019     Initial DSO Letters Mailed.
 07/31/2019     Order entered authorizing operations of Debtor's personal rental business(es) through January 23, 2019.
 07/29/2019     Order entered approving retention of Vorys, Sater, Seymour & Pease LLP as counsel to trustee.


Initial Projected Date Of Final Report (TFR):           12/31/2022                           Current Projected Date Of Final Report (TFR):            12/31/2022               /s/ KARI B. CONIGLIO
                                                                                                                                                                               KARI B. CONIGLIO




                                       17-17361-aih            Doc 809           FILED 02/03/20                ENTERED 02/03/20 15:13:57                           Page 24 of 38
                                                                                         FORM 2                                                         Page No: 1
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        17-17361                                                                             Trustee Name:                         Kari B. Coniglio
Case Name:                      OSBORNE, RICHARD M                                                                   Bank Name:                            Huntington National Bank
Primary Taxpayer ID #:          **-***3486                                                                           Checking Acct #:                      ******2848
Co-Debtor Taxpayer ID #:                                                                                             Account Title:                        Huntington National Bank
For Period Beginning:           07/01/2019                                                                            Blanket bond (per case limit):       $2,000,000.00
For Period Ending:              12/31/2019                                                                            Separate bond (if applicable):


     1                2                          3                                                      4                                   5                    6                      7

Transaction      Check /                       Paid to/                       Description of Transaction               Uniform           Deposit           Disbursement               Balance
   Date           Ref. #                    Received From                                                             Tran Code            $                    $


10/08/2019           (39)    Javier Fagerdo                           Rental Income 7482 Center Street                 1122-000            $850.00                      $0.00                $850.00
10/08/2019           (39)    Javier Fagerdo                           Rental Income 7482 Center Street                 1122-000            $950.00                      $0.00               $1,800.00
10/08/2019           (41)    Joyce Maikut                             Rental Income on 7474 Presley                    1122-000           $1,000.00                     $0.00               $2,800.00
10/08/2019           (41)    Joyce Maikut                             Rental Income on 7474 Presley                    1122-000           $1,000.00                     $0.00               $3,800.00
10/08/2019           (173)   Cheryl Spetz                             Rental Income on 15499 Kinsman                   1129-000            $600.00                      $0.00               $4,400.00
10/08/2019           (173)   Cheryl Spetz                             Rental Income on 15499 Kinsman Returned NSF      1129-000            $600.00                      $0.00               $5,000.00
10/08/2019           (358)   Airgas                                   Rental Income Painesville Lot                    1122-000           $1,322.50                     $0.00               $6,322.50
10/08/2019           (359)   Richard Balog                            Rental Income 7792 Ravenna                       1122-000            $500.00                      $0.00               $6,822.50
10/08/2019           (359)   Richard Balog                            Rental Income 7792 Ravena                        1122-000            $500.00                      $0.00               $7,322.50
10/08/2019           (360)   Ann Brown                                Rental Income 11579 Girdled                      1122-000           $1,100.00                     $0.00               $8,422.50
10/08/2019           (360)   Ann Brown                                Rental Income 11579 Girdled                      1122-000           $1,100.00                     $0.00               $9,522.50
10/08/2019           (361)   R & G RVS LLC                            Rental Income on 6912 St. Rt 44(lot)             1222-000            $100.00                      $0.00               $9,622.50
10/08/2019           (361)   R & G RVS LLC                            Rental Income on 6912 St. Rt 44(lot)             1222-000            $500.00                      $0.00            $10,122.50
10/11/2019           (25)    Mark Zukowski                            Rental Income on 5660 Vrooman Rd., Leyroy        1122-000           $1,100.00                     $0.00            $11,222.50
                                                                      Township
10/17/2019           (173)   Cheryl Spetz                             Rental Income on 15499 Kinsman Returned NSF      1129-000            ($600.00)                    $0.00            $10,622.50
10/22/2019           (173)   Cheryl Spetz                             Rental Income 15499 Kinsman                      1129-000            $650.00                      $0.00            $11,272.50
10/24/2019            1      Bonnie Speed Delivery                    Bonnie Speed Delivery                            2990-000                 $0.00                  $18.00            $11,254.50
10/24/2019            2      Best Checks, Inc                         Best Checks, Inc                                 2990-000                 $0.00                $108.52             $11,145.98
10/24/2019            3      Ag Real Estate Group, Inc                Ag Real Estate Group, Inc                        3991-460                 $0.00                  $86.34            $11,059.64
10/24/2019            4      State Farm Insurance                     Insurance for 1180 West Jackson                  2420-753                 $0.00                  $46.33            $11,013.31
10/24/2019            5      West Guard Insurance                     Insurance for 730 Columbia                       2420-753                 $0.00                $140.00             $10,873.31
10/24/2019            6      Ag Real Estate Group, Inc                Ag Real Estate Group, Inc                        3991-460                 $0.00                   $7.92            $10,865.39
10/24/2019            7      Ag Real Estate Group Inc                 Ag Real Estate Group Inc                         3991-460                 $0.00                  $12.00            $10,853.39
10/31/2019            1      VOID: Bonnie Speed Delivery                                                               2990-003                 $0.00                 ($18.00)           $10,871.39
10/31/2019            2      VOID: Best Checks, Inc                                                                    2990-003                 $0.00                ($108.52)           $10,979.91
                                                                                                                     SUBTOTALS            $11,272.50                  $292.59
                                      17-17361-aih          Doc 809   FILED 02/03/20               ENTERED 02/03/20 15:13:57          Page 25 of 38
                                                                                          FORM 2                                                                  Page No: 2
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        17-17361                                                                                        Trustee Name:                        Kari B. Coniglio
Case Name:                      OSBORNE, RICHARD M                                                                              Bank Name:                           Huntington National Bank
Primary Taxpayer ID #:          **-***3486                                                                                      Checking Acct #:                     ******2848
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                       Huntington National Bank
For Period Beginning:           07/01/2019                                                                                      Blanket bond (per case limit):       $2,000,000.00
For Period Ending:              12/31/2019                                                                                      Separate bond (if applicable):


     1                2                           3                                                      4                                            5                    6                      7

Transaction      Check /                        Paid to/                         Description of Transaction                      Uniform           Deposit           Disbursement               Balance
   Date           Ref. #                     Received From                                                                      Tran Code            $                    $


10/31/2019            3      VOID: Ag Real Estate Group, Inc                                                                     3991-463                 $0.00                 ($86.34)           $11,066.25
10/31/2019            6      VOID: Ag Real Estate Group, Inc                                                                     3991-463                 $0.00                  ($7.92)           $11,074.17
10/31/2019            7      VOID: Ag Real Estate Group Inc                                                                      3991-463                 $0.00                 ($12.00)           $11,086.17
11/05/2019           (10)    Balog, Richard                              7792 RAVENNA RD, CONCORD TOWNSHIP OH                    1122-000            $500.00                      $0.00            $11,586.17
                                                                         44077
11/07/2019           (13)    Brown, Ann                                  11579 GIRDLED RD, CONCORD TOWNSHIP, OH                  1122-000           $1,100.00                     $0.00            $12,686.17
11/07/2019           (79)    R & G RVS LLC                               6912 ST RT 44, RAVENA, OH                               1122-000            $400.00                      $0.00            $13,086.17
11/07/2019           (173)   Spetz, Cheryl                               MEMBERSHIP INTERESTS IN 15499 KINSMAN                   1129-000            $600.00                      $0.00            $13,686.17
                                                                         ROAD LLC (100%)
11/11/2019            5      VOID: West Guard Insurance                  Void Check 5                                            2420-753                 $0.00                ($140.00)           $13,826.17
11/11/2019            9      The Morrow Group & Co                       730 Columbia                                            2990-000                 $0.00                $140.00             $13,686.17
                                                                         5052 Building Insurance Expense
11/13/2019           (25)    Zukowski, Mark                              5660 VROOMAN RD, LEROY TOWNSHIP, OH                     1122-000           $1,100.00                     $0.00            $14,786.17
11/13/2019                   Foremost                                    5052 Building Insurance Expense 7317 Reynolds           2990-000                 $0.00                $248.98             $14,537.19
11/14/2019                   1320 Exchange Receivables                   1320 Exchange Receivables Fees reimbursed for vendor    2990-000                 $0.00                 ($52.50)           $14,589.69
                                                                         fee due to payments returned
11/15/2019                   5052 Building Insurance Expense             5052 Building Insurance Expense Refund                  2990-000                 $0.00                  ($6.00)           $14,595.69
11/15/2019                   State Farm Insurance                        5052 Building Insurance Expense 1180                    2420-750                 $0.00                  $93.66            $14,502.03
11/15/2019                   Huntington National Bank                    Bank Fees                                               2600-000                 $0.00                  $13.00            $14,489.03
11/15/2019                   Huntington National Bank                    Bank Fees                                               2600-000                 $0.00                   $3.00            $14,486.03
11/19/2019                   WestGURARD Insurance Company                5052 Building Insurance Expense RIHO090240              2420-750                 $0.00                $256.80             $14,229.23
11/19/2019                   WestGURARD Insurance Company                5052 Building Insurance Expense RIHO090246              2420-750                 $0.00                $234.40             $13,994.83
11/19/2019                   WestGURARD Insurance Company                5052 Building Insurance Expense RIHO090239              2420-750                 $0.00                $163.60             $13,831.23
11/19/2019                   WestGURARD Insurance Company                5052 Building Insurance Expense RIHO090248              2420-750                 $0.00                $155.60             $13,675.63
11/20/2019            4      VOID: State Farm Insurance                  Void Check 4                                            2420-753                 $0.00                 ($46.33)           $13,721.96



                                                                                                                                SUBTOTALS            $3,700.00                  $957.95
                                    17-17361-aih               Doc 809   FILED 02/03/20              ENTERED 02/03/20 15:13:57                   Page 26 of 38
                                                                                       FORM 2                                                                   Page No: 3
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        17-17361                                                                                      Trustee Name:                        Kari B. Coniglio
Case Name:                      OSBORNE, RICHARD M                                                                            Bank Name:                           Huntington National Bank
Primary Taxpayer ID #:          **-***3486                                                                                    Checking Acct #:                     ******2848
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                       Huntington National Bank
For Period Beginning:           07/01/2019                                                                                    Blanket bond (per case limit):       $2,000,000.00
For Period Ending:              12/31/2019                                                                                    Separate bond (if applicable):


     1                2                          3                                                   4                                              5                    6                      7

Transaction      Check /                     Paid to/                       Description of Transaction                         Uniform           Deposit           Disbursement               Balance
   Date           Ref. #                  Received From                                                                       Tran Code            $                    $


11/22/2019            11     Bonnie Speed Delivery Inc.                                                                            *                    $0.00                 $30.50             $13,691.46
                                                                    5354 Postage huntington token                  ($18.00)    2990-000                                                          $13,691.46

                                                                    1320 Exchange Receivables fee                  ($12.50)    2990-000                                                          $13,691.46
                                                                    reimbursed by the bank
11/22/2019            12     Best Checks, Inc.                                                                                     *                    $0.00                $118.52             $13,572.94
                                                                    5356 Office Expense 500 checks                ($108.52)    2990-000                                                          $13,572.94

                                                                    1320 Exchange Receivables fee                  ($10.00)    2990-000                                                          $13,572.94
                                                                    reimbursed by huntington
11/22/2019            13     Ag Real Estate Group, Inc.                                                                            *                    $0.00                $106.26             $13,466.68
                                                                    5354 Postage 8/2019                            ($12.00)    2990-000                                                          $13,466.68

                                                                    5109 Miscellaneous Repairs Expense             ($86.34)    2990-000                                                          $13,466.68
                                                                    week of 9/9 onsite deliver new
                                                                    management notices
                                                                    5354 Postage 9/2019                             ($7.92)    2990-000                                                          $13,466.68
11/22/2019            14     State Farm Insurance                   1320 Exchange Receivables fee reimbursed by                2990-000                 $0.00                 $30.00             $13,436.68
                                                                    Huntington
12/02/2019           (359)   Balog, Richard                                                                                    1122-000            $500.00                     $0.00             $13,936.68
12/05/2019           (360)   Brown, Ann                                                                                        1122-000           $1,100.00                    $0.00             $15,036.68
12/10/2019           (361)   R & G RVS LLC                                                                                     1122-000            $500.00                     $0.00             $15,536.68
12/13/2019           (358)   Airgas                                                                                            1222-000           $2,645.00                    $0.00             $18,181.68
12/16/2019                   Huntington National Bank               Statement Charge                                           2600-000                 $0.00                  $3.00             $18,178.68




                                                                                                                              SUBTOTALS            $4,745.00                 $288.28
                                      17-17361-aih        Doc 809   FILED 02/03/20              ENTERED 02/03/20 15:13:57                      Page 27 of 38
                                                                                        FORM 2                                                                       Page No: 4
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        17-17361                                                                                           Trustee Name:                        Kari B. Coniglio
Case Name:                      OSBORNE, RICHARD M                                                                                 Bank Name:                           Huntington National Bank
Primary Taxpayer ID #:          **-***3486                                                                                         Checking Acct #:                     ******2848
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                       Huntington National Bank
For Period Beginning:           07/01/2019                                                                                         Blanket bond (per case limit):       $2,000,000.00
For Period Ending:              12/31/2019                                                                                         Separate bond (if applicable):


    1                2                          3                                                      4                                                   5                  6                      7

Transaction      Check /                     Paid to/                          Description of Transaction                           Uniform           Deposit           Disbursement               Balance
   Date           Ref. #                  Received From                                                                            Tran Code            $                    $



                                                                                        TOTALS:                                                         $19,717.50                $1,538.82              $18,178.68
                                                                                            Less: Bank transfers/CDs                                         $0.00                    $0.00
                                                                                        Subtotal                                                        $19,717.50                $1,538.82
                                                                                            Less: Payments to debtors                                        $0.00                    $0.00
                                                                                        Net                                                             $19,717.50                $1,538.82




                     For the period of 07/01/2019 to 12/31/2019                                                   For the entire history of the account between 11/21/2019 to 12/31/2019

                     Total Compensable Receipts:                         $19,717.50                               Total Compensable Receipts:                                $19,717.50
                     Total Non-Compensable Receipts:                          $0.00                               Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                       $19,717.50                               Total Comp/Non Comp Receipts:                              $19,717.50
                     Total Internal/Transfer Receipts:                        $0.00                               Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                     $1,538.82                               Total Compensable Disbursements:                            $1,538.82
                     Total Non-Compensable Disbursements:                     $0.00                               Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                   $1,538.82                               Total Comp/Non Comp Disbursements:                          $1,538.82
                     Total Internal/Transfer Disbursements:                   $0.00                               Total Internal/Transfer Disbursements:                          $0.00




                                    17-17361-aih              Doc 809   FILED 02/03/20             ENTERED 02/03/20 15:13:57                        Page 28 of 38
                                                                                            FORM 2                                                                   Page No: 5
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        17-17361                                                                                          Trustee Name:                         Kari B. Coniglio
Case Name:                      OSBORNE, RICHARD M                                                                                Bank Name:                            Independent Bank
Primary Taxpayer ID #:           **-***3486                                                                                       Checking Acct #:                      ******7361
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:
For Period Beginning:           07/01/2019                                                                                        Blanket bond (per case limit):        $2,000,000.00
For Period Ending:              12/31/2019                                                                                        Separate bond (if applicable):


     1                2                            3                                                       4                                             5                    6                 7

Transaction      Check /                      Paid to/                            Description of Transaction                       Uniform            Deposit           Disbursement          Balance
   Date           Ref. #                   Received From                                                                          Tran Code             $                    $


07/23/2019           (173)   Cheryl A. Spetz                             Septic Tank Invoice                                       1129-000             $115.00                      $0.00          $115.00
07/23/2019           (236)   Michael Ray Boone Sr.                       July Rent                                                 1129-000             $600.00                      $0.00          $715.00
07/23/2019           (244)   ErieBank                                    Proceeds of Sale of Assets of Rockefeller Oil Company,    1129-000          $200,000.00                     $0.00      $200,715.00
                                                                         LLC to Pine Tree Oil, LLC. Funds Accepted "Under
                                                                         Dispute"
07/23/2019           (357)   Robert J. Fratus                            Rent for 1180 W. Jackson                                  1122-000            $1,400.00                     $0.00      $202,115.00
07/23/2019           (368)   US bancorp                                  Refund from US Bancorp                                    1229-000                  $0.74                   $0.00      $202,115.74
08/08/2019           (213)   Catherine E. Groves                         August 2019 Rent - 730 Columbia Rd., Westlake, OH         1129-000             $600.00                      $0.00      $202,715.74
                                                                         44145
08/08/2019           (358)   Airgas Central Accounting Group             Airgas Rent for August 2019                               1122-000            $1,322.50                     $0.00      $204,038.24
08/08/2019           (359)   Richard J. Balog                            August 2019 Rent - 7792 Ravenna Rd., Concord, OH          1122-000             $500.00                      $0.00      $204,538.24
                                                                         44077
08/08/2019           (360)   Ann M. Brown                                August 2019 Rent - 586 E. Erie St., Painesville, OH       1122-000            $1,100.00                     $0.00      $205,638.24
                                                                         44077
08/13/2019           (173)   Cheryl A. Spetz                             August 2019 Rent - 15499 West High St., Middlefield,      1129-000             $600.00                      $0.00      $206,238.24
                                                                         OH 44062-9277
08/13/2019           (361)   R&G RVS LLC (Tony Papiska)                  August 2019 Rent - 6913 N. Chestnut St., Ravenna,         1222-000             $500.00                      $0.00      $206,738.24
                                                                         OH 44266
09/03/2019           (213)   Catherine E. Groves                         Rent for September 2019                                   1129-000             $600.00                      $0.00      $207,338.24
09/11/2019           (361)   R&G RVS LLC (Tony Papiska                   September 2019 Rent - 6913 N. Chestnut St., Ravenna,      1222-000             $500.00                      $0.00      $207,838.24
                                                                         OH 44266
09/23/2019                   Transfer To: #*******7361                   Transfer of all rent monies received to date into Rent    9999-000                  $0.00            $7,837.50         $200,000.74
                                                                         Account.
10/03/2019           1001    Insurance Partners                          Policy #4705636 07/23/19 - 07/23/2020                     2300-000                  $0.00                 $540.00      $199,460.74
12/03/2019           2001    Ag Real Estate Group, Inc.                  Management Fee- October 2019                              2690-460                  $0.00            $1,400.00         $198,060.74
                                                                         Invoice No. 67270
                                                                         Account #3675


                                                                                                                                  SUBTOTALS           $207,838.24                 $9,777.50
                                     17-17361-aih              Doc 809   FILED 02/03/20                ENTERED 02/03/20 15:13:57                   Page 29 of 38
                                                                                          FORM 2                                                                          Page No: 6
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         17-17361                                                                                             Trustee Name:                          Kari B. Coniglio
Case Name:                       OSBORNE, RICHARD M                                                                                   Bank Name:                             Independent Bank
Primary Taxpayer ID #:           **-***3486                                                                                           Checking Acct #:                       ******7361
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:
For Period Beginning:            07/01/2019                                                                                           Blanket bond (per case limit):         $2,000,000.00
For Period Ending:               12/31/2019                                                                                           Separate bond (if applicable):


     1                2                          3                                                       4                                                    5                    6                  7

Transaction      Check /                      Paid to/                           Description of Transaction                            Uniform           Deposit             Disbursement           Balance
   Date           Ref. #                   Received From                                                                              Tran Code            $                      $


12/03/2019           2002    Ag Real Estate Group, Inc.                  Management Fee - November 2019                                2690-460                   $0.00            $1,100.00          $196,960.74
                                                                         Invoice #67873
                                                                         Account #3675
12/10/2019           (143)   Stephen I Sadove                            Sadove Settlement Agreement Payment (Lake Placid)             1129-000          $22,500.00                       $0.00       $219,460.74
12/12/2019           (369)   Ohio Bureau of Workers' Compensation        Employer Premium Refund                                       1229-000               $274.54                     $0.00       $219,735.28

                                                                                          TOTALS:                                                         $230,612.78                  $10,877.50      $219,735.28
                                                                                              Less: Bank transfers/CDs                                          $0.00                   $7,837.50
                                                                                          Subtotal                                                        $230,612.78                   $3,040.00
                                                                                              Less: Payments to debtors                                         $0.00                       $0.00
                                                                                          Net                                                             $230,612.78                   $3,040.00




                      For the period of 07/01/2019 to 12/31/2019                                                     For the entire history of the account between 07/05/2019 to 12/31/2019

                      Total Compensable Receipts:                        $230,612.78                                 Total Compensable Receipts:                                 $230,612.78
                      Total Non-Compensable Receipts:                          $0.00                                 Total Non-Compensable Receipts:                                   $0.00
                      Total Comp/Non Comp Receipts:                      $230,612.78                                 Total Comp/Non Comp Receipts:                               $230,612.78
                      Total Internal/Transfer Receipts:                        $0.00                                 Total Internal/Transfer Receipts:                                 $0.00


                      Total Compensable Disbursements:                     $3,040.00                                 Total Compensable Disbursements:                              $3,040.00
                      Total Non-Compensable Disbursements:                     $0.00                                 Total Non-Compensable Disbursements:                              $0.00
                      Total Comp/Non Comp Disbursements:                   $3,040.00                                 Total Comp/Non Comp Disbursements:                            $3,040.00
                      Total Internal/Transfer Disbursements:               $7,837.50                                 Total Internal/Transfer Disbursements:                        $7,837.50




                                     17-17361-aih              Doc 809   FILED 02/03/20              ENTERED 02/03/20 15:13:57                         Page 30 of 38
                                                                                         FORM 2                                                                       Page No: 7
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         17-17361                                                                                           Trustee Name:                        Kari B. Coniglio
Case Name:                       OSBORNE, RICHARD M                                                                                 Bank Name:                           Independent Bank
Primary Taxpayer ID #:           **-***3486                                                                                         Checking Acct #:                     ******7361
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                       DIP Account Ending 4835
For Period Beginning:            07/01/2019                                                                                         Blanket bond (per case limit):       $2,000,000.00
For Period Ending:               12/31/2019                                                                                         Separate bond (if applicable):


     1                2                          3                                                      4                                                   5                  6                   7

Transaction      Check /                      Paid to/                          Description of Transaction                           Uniform           Deposit           Disbursement          Balance
   Date           Ref. #                   Received From                                                                            Tran Code            $                    $


08/20/2019           (159)   The Huntington National Bank                DIP Account xxxxxxx4835                                     1290-010          $35,014.80                  $0.00           $35,014.80

                                                                                         TOTALS:                                                         $35,014.80                  $0.00             $35,014.80
                                                                                             Less: Bank transfers/CDs                                         $0.00                  $0.00
                                                                                         Subtotal                                                        $35,014.80                  $0.00
                                                                                             Less: Payments to debtors                                        $0.00                  $0.00
                                                                                         Net                                                             $35,014.80                  $0.00




                      For the period of 07/01/2019 to 12/31/2019                                                   For the entire history of the account between 08/20/2019 to 12/31/2019

                      Total Compensable Receipts:                         $35,014.80                               Total Compensable Receipts:                                $35,014.80
                      Total Non-Compensable Receipts:                          $0.00                               Total Non-Compensable Receipts:                                 $0.00
                      Total Comp/Non Comp Receipts:                       $35,014.80                               Total Comp/Non Comp Receipts:                              $35,014.80
                      Total Internal/Transfer Receipts:                        $0.00                               Total Internal/Transfer Receipts:                               $0.00


                      Total Compensable Disbursements:                         $0.00                               Total Compensable Disbursements:                                $0.00
                      Total Non-Compensable Disbursements:                     $0.00                               Total Non-Compensable Disbursements:                            $0.00
                      Total Comp/Non Comp Disbursements:                       $0.00                               Total Comp/Non Comp Disbursements:                              $0.00
                      Total Internal/Transfer Disbursements:                   $0.00                               Total Internal/Transfer Disbursements:                          $0.00




                                     17-17361-aih              Doc 809   FILED 02/03/20             ENTERED 02/03/20 15:13:57                        Page 31 of 38
                                                                                         FORM 2                                                                        Page No: 8
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         17-17361                                                                                           Trustee Name:                         Kari B. Coniglio
Case Name:                       OSBORNE, RICHARD M                                                                                 Bank Name:                            Independent Bank
Primary Taxpayer ID #:           **-***3486                                                                                         Checking Acct #:                      ******7361
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                        DIP Account Ending 1968
For Period Beginning:            07/01/2019                                                                                         Blanket bond (per case limit):        $2,000,000.00
For Period Ending:               12/31/2019                                                                                         Separate bond (if applicable):


     1                2                          3                                                      4                                                   5                   6                     7

Transaction      Check /                      Paid to/                          Description of Transaction                           Uniform            Deposit           Disbursement              Balance
   Date           Ref. #                   Received From                                                                            Tran Code             $                    $


08/20/2019           (160)   The Huntington National Bank                DIP Account xxxxxxx1668                                     1290-010          $689,220.48                  $0.00             $689,220.48

                                                                                         TOTALS:                                                         $689,220.48                  $0.00            $689,220.48
                                                                                             Less: Bank transfers/CDs                                          $0.00                  $0.00
                                                                                         Subtotal                                                        $689,220.48                  $0.00
                                                                                             Less: Payments to debtors                                         $0.00                  $0.00
                                                                                         Net                                                             $689,220.48                  $0.00




                      For the period of 07/01/2019 to 12/31/2019                                                   For the entire history of the account between 08/20/2019 to 12/31/2019

                      Total Compensable Receipts:                        $689,220.48                               Total Compensable Receipts:                                $689,220.48
                      Total Non-Compensable Receipts:                          $0.00                               Total Non-Compensable Receipts:                                  $0.00
                      Total Comp/Non Comp Receipts:                      $689,220.48                               Total Comp/Non Comp Receipts:                              $689,220.48
                      Total Internal/Transfer Receipts:                        $0.00                               Total Internal/Transfer Receipts:                                $0.00


                      Total Compensable Disbursements:                         $0.00                               Total Compensable Disbursements:                                 $0.00
                      Total Non-Compensable Disbursements:                     $0.00                               Total Non-Compensable Disbursements:                             $0.00
                      Total Comp/Non Comp Disbursements:                       $0.00                               Total Comp/Non Comp Disbursements:                               $0.00
                      Total Internal/Transfer Disbursements:                   $0.00                               Total Internal/Transfer Disbursements:                           $0.00




                                     17-17361-aih              Doc 809   FILED 02/03/20             ENTERED 02/03/20 15:13:57                        Page 32 of 38
                                                                                         FORM 2                                                                       Page No: 9
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         17-17361                                                                                           Trustee Name:                        Kari B. Coniglio
Case Name:                       OSBORNE, RICHARD M                                                                                 Bank Name:                           Independent Bank
Primary Taxpayer ID #:           **-***3486                                                                                         Checking Acct #:                     ******7361
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                       DIP Account Ending 8602
For Period Beginning:            07/01/2019                                                                                         Blanket bond (per case limit):       $2,000,000.00
For Period Ending:               12/31/2019                                                                                         Separate bond (if applicable):


     1                2                          3                                                      4                                                   5                  6                     7

Transaction      Check /                      Paid to/                          Description of Transaction                           Uniform           Deposit           Disbursement              Balance
   Date           Ref. #                   Received From                                                                            Tran Code            $                    $


08/20/2019           (161)   The Huntington National Bank                DIP Account xxxxxxx8602                                     1290-010          $10,097.14                  $0.00              $10,097.14

                                                                                         TOTALS:                                                         $10,097.14                  $0.00               $10,097.14
                                                                                             Less: Bank transfers/CDs                                         $0.00                  $0.00
                                                                                         Subtotal                                                        $10,097.14                  $0.00
                                                                                             Less: Payments to debtors                                        $0.00                  $0.00
                                                                                         Net                                                             $10,097.14                  $0.00




                      For the period of 07/01/2019 to 12/31/2019                                                   For the entire history of the account between 08/20/2019 to 12/31/2019

                      Total Compensable Receipts:                         $10,097.14                               Total Compensable Receipts:                                $10,097.14
                      Total Non-Compensable Receipts:                          $0.00                               Total Non-Compensable Receipts:                                 $0.00
                      Total Comp/Non Comp Receipts:                       $10,097.14                               Total Comp/Non Comp Receipts:                              $10,097.14
                      Total Internal/Transfer Receipts:                        $0.00                               Total Internal/Transfer Receipts:                               $0.00


                      Total Compensable Disbursements:                         $0.00                               Total Compensable Disbursements:                                $0.00
                      Total Non-Compensable Disbursements:                     $0.00                               Total Non-Compensable Disbursements:                            $0.00
                      Total Comp/Non Comp Disbursements:                       $0.00                               Total Comp/Non Comp Disbursements:                              $0.00
                      Total Internal/Transfer Disbursements:                   $0.00                               Total Internal/Transfer Disbursements:                          $0.00




                                     17-17361-aih              Doc 809   FILED 02/03/20             ENTERED 02/03/20 15:13:57                        Page 33 of 38
                                                                                         FORM 2                                                                        Page No: 10
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         17-17361                                                                                           Trustee Name:                         Kari B. Coniglio
Case Name:                       OSBORNE, RICHARD M                                                                                 Bank Name:                            Independent Bank
Primary Taxpayer ID #:           **-***3486                                                                                         Checking Acct #:                      ******7361
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                        DIP Account Ending 9288
For Period Beginning:            07/01/2019                                                                                         Blanket bond (per case limit):        $2,000,000.00
For Period Ending:               12/31/2019                                                                                         Separate bond (if applicable):


     1                2                          3                                                      4                                                   5                   6                     7

Transaction      Check /                      Paid to/                          Description of Transaction                           Uniform            Deposit           Disbursement              Balance
   Date           Ref. #                   Received From                                                                            Tran Code             $                    $


08/20/2019           (162)   The Huntington National Bank                DIP Account xxxxxxx9288                                     1290-010          $189,230.43                   $0.00            $189,230.43

                                                                                         TOTALS:                                                         $189,230.43                  $0.00            $189,230.43
                                                                                             Less: Bank transfers/CDs                                          $0.00                  $0.00
                                                                                         Subtotal                                                        $189,230.43                  $0.00
                                                                                             Less: Payments to debtors                                         $0.00                  $0.00
                                                                                         Net                                                             $189,230.43                  $0.00




                      For the period of 07/01/2019 to 12/31/2019                                                   For the entire history of the account between 08/20/2019 to 12/31/2019

                      Total Compensable Receipts:                        $189,230.43                               Total Compensable Receipts:                                $189,230.43
                      Total Non-Compensable Receipts:                          $0.00                               Total Non-Compensable Receipts:                                  $0.00
                      Total Comp/Non Comp Receipts:                      $189,230.43                               Total Comp/Non Comp Receipts:                              $189,230.43
                      Total Internal/Transfer Receipts:                        $0.00                               Total Internal/Transfer Receipts:                                $0.00


                      Total Compensable Disbursements:                         $0.00                               Total Compensable Disbursements:                                  $0.00
                      Total Non-Compensable Disbursements:                     $0.00                               Total Non-Compensable Disbursements:                              $0.00
                      Total Comp/Non Comp Disbursements:                       $0.00                               Total Comp/Non Comp Disbursements:                                $0.00
                      Total Internal/Transfer Disbursements:                   $0.00                               Total Internal/Transfer Disbursements:                            $0.00




                                     17-17361-aih              Doc 809   FILED 02/03/20             ENTERED 02/03/20 15:13:57                        Page 34 of 38
                                                                                             FORM 2                                                                 Page No: 11
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        17-17361                                                                                          Trustee Name:                        Kari B. Coniglio
Case Name:                      OSBORNE, RICHARD M                                                                                Bank Name:                           Independent Bank
Primary Taxpayer ID #:          **-***3486                                                                                        Checking Acct #:                     ******7361
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                       Rent Account
For Period Beginning:           07/01/2019                                                                                        Blanket bond (per case limit):       $2,000,000.00
For Period Ending:              12/31/2019                                                                                        Separate bond (if applicable):


     1                2                            3                                                       4                                            5                    6              7

Transaction      Check /                     Paid to/                             Description of Transaction                       Uniform           Deposit           Disbursement       Balance
   Date           Ref. #                  Received From                                                                           Tran Code            $                    $


09/23/2019                   Transfer From: #*******7361                 Transfer of all rent monies received to date into Rent    9999-000           $7,837.50                   $0.00         $7,837.50
                                                                         Account.
10/07/2019           (213)   Catherine E. Groves                         Rent for October 2019                                     1129-000            $600.00                    $0.00         $8,437.50
10/08/2019           (358)   Airgas Central Accounting Group             Airgas Rent for October 2019                              1122-000           $1,322.50                   $0.00         $9,760.00
10/25/2019           1001    Ag Real Estate Group, Inc.                  Invoice No. 67269                                         3991-460                 $0.00            $2,200.00          $7,560.00
                                                                         Invoice Date 8/1/19
                                                                         Account No. 3675
                                                                         (Start up Fee)
10/25/2019           1001    VOID: Ag Real Estate Group, Inc.                                                                      3991-463                 $0.00           ($2,200.00)         $9,760.00
10/25/2019           1002    Ag Real Estate Group, Inc.                  Invoice No. 66644                                         3991-460                 $0.00            $1,400.00          $8,360.00
                                                                         Invoice Date 8/1/19
                                                                         Account No. 3675
                                                                         (Management Fee - August 2019)
10/25/2019           1002    VOID: Ag Real Estate Group, Inc.                                                                      3991-463                 $0.00           ($1,400.00)         $9,760.00
10/25/2019           1003    Ag Real Estate Group, Inc.                  Invoice No. 66645                                         3991-460                 $0.00            $1,400.00          $8,360.00
                                                                         Invoice Date 09/01/19
                                                                         Account No. 3675
                                                                         (Management Fee - September 2019)
10/25/2019           1003    VOID: Ag Real Estate Group, Inc.                                                                      3991-463                 $0.00           ($1,400.00)         $9,760.00
10/25/2019           1004    Ag Real Estate Group, Inc.                  Invoice No. 67269                                         3991-460                 $0.00            $2,200.00          $7,560.00
                                                                         Invoice Date 8/1/19
                                                                         Account No. 3675
                                                                         (Start up Fee)
10/25/2019           1005    Ag Real Estate Group, Inc.                  Invoice No. 66644                                         3991-460                 $0.00            $1,400.00          $6,160.00
                                                                         Invoice Date 8/1/19
                                                                         Account No. 3675
                                                                         (Management Fee - August 2019)



                                                                                                                                  SUBTOTALS            $9,760.00             $3,600.00
                                    17-17361-aih               Doc 809   FILED 02/03/20                ENTERED 02/03/20 15:13:57                   Page 35 of 38
                                                                                       FORM 2                                                           Page No: 12
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       17-17361                                                                             Trustee Name:                          Kari B. Coniglio
Case Name:                     OSBORNE, RICHARD M                                                                   Bank Name:                             Independent Bank
Primary Taxpayer ID #:         **-***3486                                                                           Checking Acct #:                       ******7361
Co-Debtor Taxpayer ID #:                                                                                            Account Title:                         Rent Account
For Period Beginning:          07/01/2019                                                                            Blanket bond (per case limit):        $2,000,000.00
For Period Ending:             12/31/2019                                                                            Separate bond (if applicable):


     1                2                         3                                                     4                                    5                     6                7

Transaction      Check /                    Paid to/                          Description of Transaction              Uniform           Deposit            Disbursement         Balance
   Date           Ref. #                 Received From                                                               Tran Code            $                     $


10/25/2019           1006   Ag Real Estate Group, Inc.               Invoice No. 66645                                3991-460                 $0.00             $1,400.00            $4,760.00
                                                                     Invoice Date 09/01/19
                                                                     Account No. 3675
                                                                     (Management Fee - September 2019)
11/01/2019           1004   VOID: Ag Real Estate Group, Inc.                                                          3991-463                 $0.00            ($2,200.00)           $6,960.00
11/01/2019           1005   VOID: Ag Real Estate Group, Inc.                                                          3991-463                 $0.00            ($1,400.00)           $8,360.00
11/01/2019           1006   VOID: Ag Real Estate Group, Inc.                                                          3991-463                 $0.00            ($1,400.00)           $9,760.00
11/01/2019           1007   Ag Real Estate Group, Inc.               Invoice No. 67269                                3991-460                 $0.00             $2,200.00            $7,560.00
                                                                     Invoice Date 8/1/19
                                                                     Account No. 3675
                                                                     (Start up Fee)
11/01/2019           1008   Ag Real Estate Group, Inc.               Invoice No. 66644                                3991-460                 $0.00             $1,400.00            $6,160.00
                                                                     Invoice Date 8/1/19
                                                                     Account No. 3675
                                                                     (Management Fee - August 2019)
11/01/2019           1009   Ag Real Estate Group, Inc.               Invoice No. 66645                                3991-460                 $0.00             $1,400.00            $4,760.00
                                                                     Invoice Date 09/01/19
                                                                     Account No. 3675
                                                                     (Management Fee - September 2019)
12/20/2019           1010   Ag Real Estate Group, Inc.               Management Fees for December 2019                2690-460                 $0.00                  $800.00         $3,960.00
                                                                     Invoice #68513
                                                                     Account #3675




                                                                                                                    SUBTOTALS                   $0.00            $2,200.00
                                   17-17361-aih            Doc 809   FILED 02/03/20               ENTERED 02/03/20 15:13:57          Page 36 of 38
                                                                                       FORM 2                                                                         Page No: 13
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        17-17361                                                                                          Trustee Name:                          Kari B. Coniglio
Case Name:                      OSBORNE, RICHARD M                                                                                Bank Name:                             Independent Bank
Primary Taxpayer ID #:          **-***3486                                                                                        Checking Acct #:                       ******7361
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                         Rent Account
For Period Beginning:           07/01/2019                                                                                        Blanket bond (per case limit):         $2,000,000.00
For Period Ending:              12/31/2019                                                                                        Separate bond (if applicable):


    1                2                          3                                                     4                                                   5                    6                  7

Transaction      Check /                     Paid to/                         Description of Transaction                           Uniform           Deposit             Disbursement           Balance
   Date           Ref. #                  Received From                                                                           Tran Code            $                      $



                                                                                       TOTALS:                                                            $9,760.00                 $5,800.00         $3,960.00
                                                                                           Less: Bank transfers/CDs                                       $7,837.50                     $0.00
                                                                                       Subtotal                                                           $1,922.50                 $5,800.00
                                                                                           Less: Payments to debtors                                          $0.00                     $0.00
                                                                                       Net                                                                $1,922.50                 $5,800.00




                     For the period of 07/01/2019 to 12/31/2019                                                  For the entire history of the account between 09/23/2019 to 12/31/2019

                     Total Compensable Receipts:                         $1,922.50                               Total Compensable Receipts:                                   $1,922.50
                     Total Non-Compensable Receipts:                         $0.00                               Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                       $1,922.50                               Total Comp/Non Comp Receipts:                                 $1,922.50
                     Total Internal/Transfer Receipts:                   $7,837.50                               Total Internal/Transfer Receipts:                             $7,837.50


                     Total Compensable Disbursements:                    $5,800.00                               Total Compensable Disbursements:                              $5,800.00
                     Total Non-Compensable Disbursements:                    $0.00                               Total Non-Compensable Disbursements:                              $0.00
                     Total Comp/Non Comp Disbursements:                  $5,800.00                               Total Comp/Non Comp Disbursements:                            $5,800.00
                     Total Internal/Transfer Disbursements:                  $0.00                               Total Internal/Transfer Disbursements:                            $0.00




                                    17-17361-aih              Doc 809   FILED 02/03/20            ENTERED 02/03/20 15:13:57                        Page 37 of 38
                                                                                           FORM 2                                                                   Page No: 14
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        17-17361                                                                                          Trustee Name:                         Kari B. Coniglio
Case Name:                      OSBORNE, RICHARD M                                                                                Bank Name:                           Independent Bank
Primary Taxpayer ID #:          **-***3486                                                                                        Checking Acct #:                     ******7361
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                       Rent Account
For Period Beginning:           07/01/2019                                                                                        Blanket bond (per case limit):       $2,000,000.00
For Period Ending:              12/31/2019                                                                                        Separate bond (if applicable):


    1                2                           3                                                        4                                             5                     6              7

Transaction      Check /                     Paid to/                             Description of Transaction                        Uniform           Deposit           Disbursement       Balance
   Date           Ref. #                  Received From                                                                            Tran Code            $                    $


                                                                                                                                                                                  NET         ACCOUNT
                                                                                           TOTAL - ALL ACCOUNTS                              NET DEPOSITS                    DISBURSE        BALANCES

                                                                                                                                                    $1,175,815.63           $10,378.82     $1,165,436.81




                     For the period of 07/01/2019 to 12/31/2019                                                   For the entire history of the account between 09/23/2019 to 12/31/2019

                     Total Compensable Receipts:                        $1,175,815.63                          Total Compensable Receipts:                               $1,175,815.63
                     Total Non-Compensable Receipts:                            $0.00                          Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                      $1,175,815.63                          Total Comp/Non Comp Receipts:                             $1,175,815.63
                     Total Internal/Transfer Receipts:                      $7,837.50                          Total Internal/Transfer Receipts:                             $7,837.50


                     Total Compensable Disbursements:                     $10,378.82                           Total Compensable Disbursements:                             $10,378.82
                     Total Non-Compensable Disbursements:                      $0.00                           Total Non-Compensable Disbursements:                              $0.00
                     Total Comp/Non Comp Disbursements:                   $10,378.82                           Total Comp/Non Comp Disbursements:                           $10,378.82
                     Total Internal/Transfer Disbursements:                $7,837.50                           Total Internal/Transfer Disbursements:                        $7,837.50




                                                                                                                                                   /s/ KARI B. CONIGLIO
                                                                                                                                                   KARI B. CONIGLIO




                                     17-17361-aih             Doc 809    FILED 02/03/20               ENTERED 02/03/20 15:13:57                    Page 38 of 38
